Exhibit 10.20

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

WOODWARD, INC.

﻿

﻿

€40,000,000 1.12% Series M Senior Notes due September 23, 2026

﻿

﻿

﻿

____________________________________

﻿

NOTE PURCHASE AGREEMENT

____________________________________

﻿

﻿

﻿

Dated September 23, 2016

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

﻿

﻿

 

 

 

﻿

 

Page

1

AUTHORIZATION OF NOTES

1 

2

SALE AND PURCHASE OF NOTES; GUARANTEES

1 

3

CLOSING

2 

﻿

3.1

Closing

2 

﻿

3.2

Failure of the Company to Deliver

2 

4

CONDITIONS TO CLOSING

2 

﻿

4.1

Representations and Warranties

2 

﻿

4.2

Performance; No Default

2 

﻿

4.3

Compliance Certificates

3 

﻿

4.4

Guaranty Agreement

3 

﻿

4.5

Opinions of Counsel

3 

﻿

4.6

Purchase Permitted by Applicable Law, etc

3 

﻿

4.7

Sale of Other Notes

4 

﻿

4.8

Payment of Special Counsel Fees

4 

﻿

4.9

Private Placement Numbers

4 

﻿

4.10

Changes in Corporate Structure

4 

﻿

4.11

Funding Instructions

4 

﻿

4.12

Second Amended and Restated Intercreditor Agreement

4 

﻿

4.13

Revolving Facility

5 

﻿

4.14

Woodward International Note Purchase Agreement

5 

﻿

4.15

Proceedings and Documents

5 

5

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

5 

﻿

5.1

Organization; Power and Authority

5 

﻿

5.2

Authorization, etc

5 

﻿

5.3

Disclosure

6 

﻿

5.4

Organization and Ownership of Shares of Subsidiaries; Affiliates

6 

﻿

5.5

Financial Statements; Material Liabilities

7 

﻿

5.6

Compliance with Laws, Other Instruments, etc

7 

﻿

5.7

Governmental Authorizations, etc

8 

﻿

5.8

Litigation; Observance of Agreements, Statutes and Orders

8 

﻿

- i -





 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)



﻿

﻿

 

 

Page

﻿

5.9

Taxes

8 

﻿

5.10

Title to Property; Leases

9 

﻿

5.11

Licenses, Permits, etc

9 

﻿

5.12

Compliance with ERISA

9 

﻿

5.13

Private Offering by the Company

11 

﻿

5.14

Use of Proceeds; Margin Regulations

11 

﻿

5.15

Existing Indebtedness; Future Liens

11 

﻿

5.16

Foreign Assets Control Regulations, etc

12 

﻿

5.17

Status under Certain Statutes

13 

﻿

5.18

Environmental Matters

14 

6

REPRESENTATIONS OF THE PURCHASERS

14 

﻿

6.1

Purchase for Investment

14 

﻿

6.2

Accredited Investor

14 

﻿

6.3

Source of Funds

15 

7

INFORMATION AS TO COMPANY

16 

﻿

7.1

Financial and Business Information

16 

﻿

7.2

Officer’s Certificate

19 

﻿

7.3

Visitation

20 

8

PAYMENT AND PREPAYMENT OF THE NOTES

20 

﻿

8.1

Maturity

20 

﻿

8.2

Optional Prepayments of with Make-Whole Amount

20 

﻿

8.3

Prepayment Upon Change of Control

21 

﻿

8.4

Prepayment in Connection with an Asset Disposition

22 

﻿

8.5

Allocation of Partial Prepayments of Notes

23 

﻿

8.6

Maturity; Surrender, etc

23 

﻿

8.7

Purchase of Notes

23 

﻿

8.8

Make-Whole Amount

24 

﻿

8.9

Swap Breakage

29 

﻿

8.10

Interest Rate

31 

9

AFFIRMATIVE COVENANTS

31 

﻿

- ii -





 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)



﻿

﻿

 

 

Page

﻿

9.1

Compliance with Law

31 

﻿

9.2

Insurance

31 

﻿

9.3

Maintenance of Properties

31 

﻿

9.4

Payment of Taxes and Claims

31 

﻿

9.5

Corporate Existence, etc

32 

﻿

9.6

Books and Records

32 

﻿

9.7

Ranking of Obligations

32 

﻿

9.8

Guaranty by Subsidiaries; Liens

32 

﻿

9.9

Intercreditor Agreement

35 

10

NEGATIVE COVENANTS

35 

﻿

10.1

Transactions with Affiliates

36 

﻿

10.2

Merger, Consolidation, etc

36 

﻿

10.3

Sale of Assets

37 

﻿

10.4

Line of Business

37 

﻿

10.5

Terrorism Sanctions Regulations

38 

﻿

10.6

Liens

38 

﻿

10.7

Minimum Consolidated Net Worth

38 

﻿

10.8

Maximum Leverage Ratio

38 

﻿

10.9

Priority Debt

39 

﻿

10.10

Subsidiary Debt

39 

﻿

10.11

Permitted Receivables Securitization Program

40 

11

EVENTS OF DEFAULT

40 

12

REMEDIES ON DEFAULT, ETC

43 

﻿

12.1

Acceleration

43 

﻿

12.2

Other Remedies

43 

﻿

12.3

Rescission

44 

﻿

12.4

No Waivers or Election of Remedies, Expenses, etc

44 

13

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

44 

﻿

13.1

Registration of Notes

44 

﻿

13.2

Transfer and Exchange of Notes

45 

﻿

- iii -





 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)



﻿

﻿

 

 

Page

﻿

13.3

Replacement of Notes

45 

14

PAYMENTS ON NOTES

46 

﻿

14.1

Place of Payment

46 

﻿

14.2

Home Office Payment

46 

﻿

14.3

FATCA Information

46 

15

EXPENSES, ETC

47 

﻿

15.1

Transaction Expenses

47 

﻿

15.2

Certain Taxes

47 

﻿

15.3

Survival

48 

16

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT

48 

17

AMENDMENT AND WAIVER

48 

﻿

17.1

Requirements

48 

﻿

17.2

Solicitation of Holders of Notes

49 

﻿

17.3

Binding Effect, etc

49 

﻿

17.4

Notes Held by Company, etc

50 

18

NOTICES

50 

19

REPRODUCTION OF DOCUMENTS

50 

20

CONFIDENTIAL INFORMATION

51 

21

SUBSTITUTION OF PURCHASER

52 

22

MISCELLANEOUS

52 

﻿

22.1

Successors and Assigns

52 

﻿

22.2

Payments Due on Non-Business Days

52 

﻿

22.3

Accounting Terms

53 

﻿

22.4

Severability

53 

﻿

22.5

Construction, etc

54 

﻿

22.6

Counterparts

54 

﻿

22.7

Governing Law

54 

﻿

22.8

Jurisdiction and Process; Waiver of Jury Trial

54 

﻿

22.9

Obligation to Make Payment in Euros

55 

﻿

- iv -





 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)



﻿

﻿

 

 

Schedule A

--

Information Relating to Purchasers

Schedule B

--

Defined Terms

Schedule 5.3

--

Disclosure Materials

Schedule 5.4

--

Subsidiaries of the Company and Ownership of Subsidiary Stock

Schedule 5.5

--

Financial Statements

Schedule 5.15

--

Existing Indebtedness

Schedule 8.8

--

Swapped Notes

Schedule 10.6

--

Existing Liens

Exhibit 1

--

Form of Series M Senior Note due September 23, 2026

Exhibit 2

--

Form of Guaranty Agreement

Exhibit 4.5(a)

--

Form of Opinion of Special Counsel for the Company and the
Closing Guarantors

Exhibit 4.5(b)

--

Form of Opinion of Special Counsel for the Purchasers

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

- v -

﻿

 

 

--------------------------------------------------------------------------------

 

 

Woodward, Inc.

1081 Woodward Way

Fort Collins, Colorado 80524

€40,000,000 1.12% Series M Senior Notes due September 23, 2026

September 23, 2016

To Each of the Purchasers Listed in

Schedule A Hereto:

Ladies and Gentlemen:

Woodward, Inc., a Delaware corporation (together with any successor thereto that
becomes a party hereto pursuant to Section 10.2, the “Company”), agrees with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:

1.       AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of €40,000,000 aggregate principal
amount of its 1.12% Series M Senior Notes due September 23, 2026 (as amended,
restated or otherwise modified from time to time pursuant to Section 17, the
“Notes”; such term to include any such notes issued in substitution therefor
pursuant to Section 13).  The Notes shall be substantially in the forms set out
in Exhibit 1.  Certain capitalized and other terms used in this Agreement are
defined in Schedule B and, for purposes of this Agreement, the rules of
construction set forth in Section 22.5 shall govern.

2.       SALE AND PURCHASE OF NOTES; GUARANTEES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof.  The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

The obligations of the Company hereunder and under the Notes will be
unconditionally guaranteed by Woodward FST, MPC Products and Woodward HRT (each
a “Closing Guarantor” and, collectively, the “Closing Guarantors”), and each
other Subsidiary required to guaranty the Notes pursuant to Section 9.8
(together with the Closing Guarantors, each a “Guarantor” and, collectively, the
“Guarantors”), pursuant to that certain Guaranty Agreement dated as of the date
of Closing (the “Guaranty Agreement”) substantially in the form set forth in
Exhibit 2.





 

--------------------------------------------------------------------------------

 

 

3.       CLOSING.

3.1       Closing.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Morgan, Lewis & Bockius LLP, at 101 Park Avenue, New York, New
York 10178, at 10:00 a.m., New York time, at a closing (the “Closing”) on
September 23, 2016.  At the  Closing, the Company will deliver to each Purchaser
the Notes to be purchased by such Purchaser in the form of a single Note (or
such greater number of Notes in denominations of at least €100,000 as such
Purchaser may request) dated the date of Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to Wells Fargo Bank, N.A..

3.2       Failure of the Company to Deliver.

If at the Closing the Company shall fail to tender any Note to any Purchaser on
the date of Closing as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

4.       CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on the date of Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the date of Closing, of the following
conditions:

4.1       Representations and Warranties.

(a)       The representations and warranties of the Company in this Agreement
shall be correct (i) when made as of the date hereof and (ii) on the date of
Closing.

(b)       The representations and warranties of the Closing Guarantors in the
Guaranty Agreement shall be correct (i) when made as of the date hereof and (ii)
on the date of Closing.

4.2       Performance; No Default.

The Company and the Closing Guarantors shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by the Company or the Closing Guarantors, as
applicable, prior to or on the date of Closing and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing.  Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Investor Presentation that
would have been prohibited by Sections 10.1, 10.2 or 10.3 had such Sections
applied since such date.





 

2

--------------------------------------------------------------------------------

 

 

4.3       Compliance Certificates.

(a)       Officer’s Certificates.

(i)        The Company shall have delivered to such Purchaser an Officer’s
Certificate, dated the date of Closing, certifying that the conditions specified
in Sections 4.1(a), 4.2 and 4.10 have been fulfilled as of the date of Closing.

(ii)       Each Closing Guarantor shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of Closing, certifying that the conditions
specified in Sections 4.1(b) and 4.2 (as to such Closing Guarantor) have been
fulfilled as of the date of Closing.

(b)       Secretary or Treasurer’s Certificates.

(i)        The Company shall have delivered to such Purchaser a certificate of
its Secretary or Assistant Secretary, dated the date of Closing, certifying as
to (A) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Notes and this Agreement and
(B) the Company’s organizational documents as then in effect.

(ii)       Each Closing Guarantor shall have delivered to such Purchaser a
certificate of its Secretary, Assistant Secretary or Treasurer, dated the date
of Closing, certifying as to (A) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Guaranty Agreement and (B) such Closing Guarantor’s organizational documents
as then in effect.

4.4       Guaranty Agreement.

The Guaranty Agreement shall have been duly authorized, executed and delivered
to each Purchaser by the Closing Guarantors, and shall be in full force and
effect.

4.5       Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of Closing (a) from Paul Hastings LLP, special
counsel for the Company and the Closing Guarantors, covering the matters set
forth in Exhibit 4.5(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinions
to the Purchasers) and (b) from Morgan, Lewis & Bockius LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.5(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

4.6       Purchase Permitted by Applicable Law, etc.

On the date of Closing, such Purchaser’s purchase of Notes to be purchased shall
(a) be permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject,



 

3

--------------------------------------------------------------------------------

 

 

without recourse to provisions (such as Section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation.  If requested by such Purchaser, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.

4.7       Sale of Other Notes.

Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it as specified in Schedule A.

4.8       Payment of Special Counsel Fees.

Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.5 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.

4.9       Private Placement Numbers.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes.

4.10       Changes in Corporate Structure.

Neither the Company, nor any Closing Guarantor, shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

4.11       Funding Instructions.

At least three Business Days prior to the date of Closing, each Purchaser shall
have received written instructions signed by a Responsible Officer on letterhead
of the Company confirming the information specified in Section 3 including
(i) the name and address of the transferee bank, (ii) such transferee bank’s ABA
number and (iii) the account name and number into which the purchase price for
the Notes to be issued.

4.12       Second Amended and Restated Intercreditor Agreement.

The Company shall have delivered to the Purchasers’ special counsel on or before
the date of Closing a fully executed copy of the Second Amended and Restated
Intercreditor Agreement.





 

4

--------------------------------------------------------------------------------

 

 

4.13       Revolving Facility.

The Company shall have delivered to the Purchasers’ special counsel on or before
the date of Closing, a fully executed copy of the Revolving Facility certified
by a Responsible Officer as being true, correct and complete.

4.14       Woodward International Note Purchase Agreement.

The Company shall have delivered to the Purchasers’ special counsel on or before
the date of Closing a fully executed copy of the 2016 Cross-Border Note Purchase
Agreement and such agreement shall be, or concurrently with this Agreement shall
be, in full force and effect.

4.15       Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

5.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

5.1       Organization; Power and Authority.

Each of the Company and each Closing Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each of the Company
and each Closing Guarantor has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact.  The Company has
the corporate power and authority to execute and deliver this Agreement and the
Notes and to perform the provisions hereof and thereof, and each Closing
Guarantor has the corporate power and authority to execute and deliver the
Guaranty Agreement and to perform the provisions thereof.

5.2       Authorization, etc.

(a)       This Agreement and the Notes have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’



 

5

--------------------------------------------------------------------------------

 

 

rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

(b)       The Guaranty Agreement has been duly authorized by all necessary
corporate action on the part of the Closing Guarantors, and the Guaranty
Agreement constitutes a legal, valid and binding obligation of each Closing
Guarantor enforceable against each Closing Guarantor in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

5.3       Disclosure.

The Company, through its agents, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, has delivered to each Purchaser a
copy of an Investor Presentation, dated September 6, 2016 (the “Investor
Presentation”), relating to the transactions contemplated hereby.  The Investor
Presentation fairly describes, in all material respects, the general nature of
the business and principal properties of the Company and its Subsidiaries.  This
Agreement, the Guaranty Agreement, the Investor Presentation and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company or the Closing Guarantors in connection with the transactions
contemplated hereby and identified in Schedule 5.3, and the financial statements
listed in Schedule 5.5 (this Agreement, the Guaranty Agreement, the Investor
Presentation and such documents, certificates or other writings and such
financial statements delivered to each Purchaser prior to September 14, 2016
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made.  Except as disclosed in
the Disclosure Documents, there has been no change since September 30, 2015 in
the financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

5.4       Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a)       Schedule 5.4 contains (except as noted therein) complete and correct
lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary and whether such
Subsidiary is a Guarantor, (ii) of the Company’s Affiliates, other than
Subsidiaries and Undisclosed Affiliates, and (iii) of the Company’s directors
and senior officers.

(b)       All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by



 

6

--------------------------------------------------------------------------------

 

 

the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c)       Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and, to the extent such concept is
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign corporation or other legal entity and is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

(d)       No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes, whether foreign or domestic) restricting the ability of
such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

5.5       Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company and its Subsidiaries listed on Schedule 5.5.  All such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).  The Company and its
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.

5.6       Compliance with Laws, Other Instruments, etc.

(a)       The execution, delivery and performance by the Company of this
Agreement and the Notes, and the execution, delivery and performance by the
Closing Guarantors of the Guaranty Agreement, will not (i) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of the Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter, memorandum of association, articles of association,
regulations, by-laws, shareholders agreement or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the



 

7

--------------------------------------------------------------------------------

 

 

Company or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary.  All obligations under this Agreement are direct and unsecured
obligations of the Company ranking pari passu as against the assets of the
Company with all other unsecured Indebtedness (actual or contingent) of the
Company which is not expressed to be subordinated or junior in rank to any other
unsecured Indebtedness of the Company.

(b)       All obligations under the Guaranty Agreement are direct and unsecured
obligations of each Closing Guarantor ranking pari passu as against the assets
of such Closing Guarantor with all other unsecured Indebtedness (actual or
contingent) of such Closing Guarantor which is not expressed to be subordinated
or junior in rank to any other unsecured Indebtedness of such Closing Guarantor.

5.7       Governmental Authorizations, etc.

Except with respect to applicable and routine securities laws filings required
by the Exchange Act and the filing of a Form D under the Securities Act, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes, or by the
Closing Guarantors of the Guaranty Agreement, including any therefor required in
connection with the obtaining of Euros to make payments under this Agreement,
the Notes or the Guaranty Agreement and the payment of such Euros to Persons
resident in the United States of America.

5.8       Litigation; Observance of Agreements, Statutes and Orders.

(a)       There are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b)       Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws, the USA PATRIOT Act
or any of the other laws and regulations that are referred to in Section 5.16)
of any Governmental Authority, which default or violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.9       Taxes.

The Company and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not



 

8

--------------------------------------------------------------------------------

 

 

individually or in the aggregate Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.  No Senior
Financial Officer of the Company knows of any basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of Federal, national, state or other taxes for all
fiscal periods are adequate in accordance with GAAP.  The United States Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
September 30, 2012.

5.10       Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

5.11       Licenses, Permits, etc.

The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

5.12       Compliance with ERISA.

(a)       The Company and each ERISA Affiliate have operated and administered
each Plan (which is not a Multiemployer Plan) in compliance with all applicable
laws except for such instances of noncompliance as have not resulted in and
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.  Neither the Company nor any ERISA Affiliate has
incurred any liability for failure to comply with the provisions of Title I of
ERISA or pursuant to Title IV of ERISA (other than for premium payments to the
PBGC paid in a timely manner) or the penalty or excise tax provisions of the
Code relating to employee benefit plans (as defined in section 3 of ERISA), and
no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.





 

9

--------------------------------------------------------------------------------

 

 

(b)       The present value of the aggregate benefit liabilities under each of
the Plans subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the beginning of such Plan’s most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value as of such determination date of the assets of such Plan allocable
to such benefit liabilities by more than $13,000,000 in the case of any single
Plan and by more than $17,000,000 in the aggregate for all Plans.  The present
value of the accrued benefit liabilities (whether or not vested) under each
Non-U.S. Plan that is funded, determined as of the end of the Company’s most
recently ended fiscal year on the basis of reasonable actuarial assumptions, did
not exceed the current value of the assets of such Non-U.S. Plan allocable to
such benefit liabilities.  The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

(c)       The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities under section 4201 or contingent withdrawal liabilities under
section 4204 of ERISA in respect of Multiemployer Plans that individually or in
the aggregate are Material or (ii) any obligation in connection with the
termination of or withdrawal from any Non-U.S. Plan that individually or in the
aggregate are Material.

(d)       The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e)       The execution and delivery of this Agreement and the Guaranty
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to and not exempt from the prohibitions of
section 406 of ERISA or in connection with which a tax could be imposed pursuant
to section 4975(c)(1)(A)-(D) of the Code.  The representation by the Company to
each Purchaser in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of the Purchasers’ representations in Section
6.3 as to the sources of the funds used to pay the purchase price of the Notes
to be purchased by the Purchasers.

(f)       All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect.  All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.





 

10

--------------------------------------------------------------------------------

 

 

5.13       Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the  Purchasers and not more than 20 other Institutional Investors
(as defined in clause (c) to the definition of such term), each of which has
been offered the Notes at a private sale for investment.  Neither the Company
nor anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.  For purposes of
this Section 5.13 only, each reference to the Notes shall be deemed to include
the Guaranty Agreement.

5.14       Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes hereunder for
general corporate purposes.  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220).  Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets.  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

5.15       Existing Indebtedness; Future Liens.

(a)       Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of June 30, 2016 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries.  Neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary the aggregate principal amount of
which exceeds $2,000,000 that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b)       Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.6.





 

11

--------------------------------------------------------------------------------

 

 

(c)       Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as set forth in Schedule 5.15.

5.16       Foreign Assets Control Regulations, etc.

(a)       Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is the subject
of any country based OFAC Sanctions Program, or (iii) otherwise blocked, subject
to sanctions under or to the Company’s knowledge, after making due inquiry,
engaged in any activity now or in the past five years in violation of other
applicable United States economic sanctions, including but not limited to, the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Iran Sanctions Act or any similar law or regulation with respect to Iran or any
other country, the Sudan Accountability and Divestment Act, any OFAC Sanctions
Program, or any economic sanctions regulations administered and enforced by the
United States or any enabling legislation or executive order relating to any of
the foregoing (collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (ii) or clause (iii), a “Blocked Person”).  Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.

(b)       No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.

(c)       Neither the Company nor any Controlled Entity (i) has been found in
violation of or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds



 

12

--------------------------------------------------------------------------------

 

 

seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable Anti-Money Laundering Laws and U.S. Economic Sanctions.

(d)       (i)       Neither the Company nor any Controlled Entity (A) has been
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (B) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (C) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (D) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(ii)       To the Company’s actual knowledge after making due inquiry, neither
the Company nor any Controlled Entity has, within the last five years and where
to do so would have resulted in a violation of then-applicable Anti-Corruption
Laws, directly or indirectly offered, promised, given, paid or authorized the
offer, promise, giving or payment of anything of value to a Governmental
Official or a commercial counterparty for the purposes of: (A) influencing any
act, decision or failure to act by such Governmental Official in his or her
official capacity or such commercial counterparty, (B) inducing a Governmental
Official to do or omit to do any act in violation of the Governmental Official’s
lawful duty, or (C) inducing a Governmental Official or a commercial
counterparty to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage; and

(iii)      No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage.  The Company has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Company and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future Anti-Corruption Laws.

5.17       Status under Certain Statutes.

Neither the Company nor any Subsidiary is (a) required to register as an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended, or (b) subject to regulation under the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.





 

13

--------------------------------------------------------------------------------

 

 



5.18       Environmental Matters.

(a)       Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b)       Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

(c)       Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d)       All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.

6.       REPRESENTATIONS OF THE PURCHASERS.

6.1       Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or such
pension or trust fund’s property shall at all times be within such Purchaser’s
or such pension or trust fund’s control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required, nor does it intend, to register the Notes.

6.2       Accredited Investor.

Each Purchaser represents that it is an “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act acting
for its own account (and not for the account of others) or as a fiduciary or
agent for others (which others are also “accredited investors”).  Each Purchaser
further represents that such Purchaser has had the opportunity to ask



 

14

--------------------------------------------------------------------------------

 

 

questions of the Company and received answers concerning the terms and
conditions of the sale of the Notes.

6.3       Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a)       the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction Class
Exemption (“PTE”) 95-60, as amended) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities (as defined by the NAIC Annual Statement)
for the general account contract(s) held by or on behalf of any other employee
benefit plans maintained by the same employer (or affiliate thereof as defined
in PTE 95-60, as amended) or by the same employee organization in the general
account do not exceed 10% of the total reserves and liabilities of the general
account (exclusive of separate account liabilities) plus surplus as set forth in
the NAIC Annual Statement filed with such Purchaser’s state of domicile; or

(b)       the Source is a separate account of an insurance company that is
maintained solely in connection with the fixed contractual obligations of the
insurance company under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

(c)       the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, as amended or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38, as amended and, except as disclosed
by such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan (as defined in such PTEs) or group of plans maintained by
the same employer or employee organization beneficially owns more than 10% of
all assets allocated to such pooled separate account or collective investment
fund; or

(d)       (i) the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14, as amended (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), (ii) no employee benefit plan’s assets that are managed
by the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM at the
time of the purchase of the Notes hereunder, (iii) the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, (iv) neither the QPAM



 

15

--------------------------------------------------------------------------------

 

 

nor a person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be
“related” within the meaning of Part VI(h) of the QPAM Exemption and (v) (A) the
identity of such QPAM and (B) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or

(e)       (i) the Source constitutes assets of a “plan(s)” (within the meaning
of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption), (ii) the conditions of Part I(a), (g) and (h) of the INHAM Exemption
are satisfied, (iii) neither the INHAM nor a person controlling or controlled by
the INHAM (applying the definition of “control” in Part IV(d)(3) of the INHAM
Exemption) owns a 10% or more interest in the Company and (iv) (A) the identity
of such INHAM and (B) the name(s) of the employee benefit plan(s) whose assets
constitute the Source have been disclosed to the Company in writing pursuant to
this clause (e); or

(f)       the Source is a governmental plan, church plan that has not made an
election under Section 410(d) of the Code, or a non-U.S. plan and the purchase
does not violate any federal, state or other law that regulates its investment
in the Notes; or

(g)       the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

(h)       the Source does not include assets of any employee benefit plan,
governmental plan, church plan that has not made an election under Section
410(d) of the Code, or non-U.S. Plan.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” “church plan,” and “separate account” shall, unless otherwise indicated,
have the respective meanings assigned to such terms in section 3 of ERISA.

7.       INFORMATION AS TO COMPANY.

7.1       Financial and Business Information.

The Company shall deliver to each holder of a Note that is an Institutional
Investor:

(a)       Quarterly Statements -- within 60 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,





 

16

--------------------------------------------------------------------------------

 

 

(i)        a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and

(ii)       consolidated statements of earnings, shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes, provided that delivery within the time
period specified above of copies of the Company’s Form 10-Q prepared in
compliance in all material respects with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(a),
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-Q if it shall have timely made such Form 10-Q available on
“EDGAR” and on its home page on the worldwide web (at the date of this Agreement
located at:  http//www.woodward.com) (such availability being referred to as
“Electronic Delivery”);

(b)       Annual Statements -- within 100 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof after the end of each
fiscal year of the Company, duplicate copies of

(i)        a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and

(ii)       consolidated statements of earnings, shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to shareholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in all
material respects in accordance with the requirements therefor and filed with
the SEC shall be deemed to satisfy the requirements of this Section



 

17

--------------------------------------------------------------------------------

 

 

7.1(b), provided, further, that the Company shall be deemed to have made such
delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;

(c)       SEC and Other Reports -- promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (other than a
registration statement on Form S-8 and without exhibits except as expressly
requested by such holder), and each prospectus and all amendments thereto filed
by the Company or any Subsidiary with the SEC and of all press releases and
other statements made available generally by the Company or any Subsidiary to
the public concerning developments that are Material, provided that the Company
shall be deemed to have made such delivery of such materials if it shall have
made timely Electronic Delivery thereof;

(d)       Notice of Default or Event of Default -- promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any written notice
or taken any action with respect to a claimed Default hereunder or that any
Person has given any notice or taken any action with respect to a claimed
Default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

(e)       ERISA Matters -- promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

(i)        with respect to any Plan subject to Title IV of ERISA, any reportable
event, as defined in section 4043(c) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof; or

(ii)       the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii)      any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate for failure to
comply with the provisions of Title I of ERISA or pursuant to Title IV of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in Section 3 of ERISA), or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken



 

18

--------------------------------------------------------------------------------

 

 

together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv)       receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans.

(f)       Notices from Governmental Authority -- promptly, and in any event
within 30 days of receipt thereof, copies of any written notice to the Company
or any Subsidiary from any Federal, national or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;

(g)       Major Credit Facility -- substantially concurrent with the
transmission thereof, copies (unless otherwise delivered pursuant to the other
provisions of this Section 7.1) of all financial statements, notices, reports
and other information given by or on behalf of the Company or any of its
Subsidiaries to the financial institutions party to any Major Credit Facility
(excluding routine matters such as borrowing requests); and

(h)       Requested Information -- with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including, but without limitation, actual copies of the Company’s Form 10-Q and
Form 10-K) or relating to the ability of the Company to perform its obligations
hereunder and under the Notes as from time to time may be reasonably requested
by any such holder of Note.

7.2       Officer’s Certificate.

Each set of financial statements delivered to a holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of a Note):

(a)       Covenant Compliance -- the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.3, and Section 10.6 through
Section 10.11, inclusive, during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage in existence as of the
end of such period); and

(b)       Event of Default -- a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a



 

19

--------------------------------------------------------------------------------

 

 

Default or an Event of Default or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Company shall have taken or proposes to take with respect thereto.

7.3       Visitation.

The Company shall permit the representatives of each holder of a Note that is an
Institutional Investor:

(a)       No Default -- if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b)       Default -- if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

8.       PAYMENT AND PREPAYMENT OF THE NOTES.

8.1       Maturity.

As provided therein, the entire unpaid principal balance of the Notes shall be
due and payable on September 23, 2026.

8.2       Optional Prepayments of with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes (but, in the case of a
partial prepayment, in an amount not less than €1,000,000 of the aggregate
principal amount of the Notes then outstanding), at 100% of the principal amount
so prepaid, together with the interest so accrued to the date of prepayment,
plus the applicable Make-Whole Amount determined for the prepayment date with
respect to such principal amount, plus any Net Loss with respect to any Swapped
Note and, subject to Section 8.9, less any Net Gain with respect to any Swapped
Note.  The Company will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment.  Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in



 

20

--------------------------------------------------------------------------------

 

 

accordance with Section 8.5), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth in each case the details
of such computation.  Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

8.3       Prepayment Upon Change of Control.

(a)       Notice of Change of Control or Control Event; Offer to Prepay if
Change of Control has Occurred.  The Company will, within five (5) Business Days
after any Responsible Officer has knowledge of the occurrence of any Change of
Control or Control Event, give written notice of such Change of Control or
Control Event to each holder of Notes.  If a Change of Control has occurred,
such notice shall contain and constitute an offer to prepay Notes as described
in clause (b) of this Section 8.3 and shall be accompanied by the certificate
described in clause (e) of this Section 8.3.

(b)       Offer to Prepay; Time for Payment.  The offer to prepay Notes
contemplated by clause (a) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, of
the Notes held by each holder (in the case of this Section 8.3 only, “holder” in
respect of any Note registered in the name of a nominee for a disclosed
beneficial owner shall mean such beneficial owner) on a date specified in such
offer (the “Proposed Prepayment Date”).  The Proposed Prepayment Date shall not
be less than thirty (30) days and not more than sixty (60) days after the date
of such offer (if the Proposed Prepayment Date shall not be specified in such
offer, the Proposed Prepayment Date shall be the forty-fifth (45th) day after
the date of such offer).

(c)       Acceptance; Rejection.  A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company at least ten (10) calendar days prior to the
Proposed Prepayment Date.  A failure by a holder of Notes to respond to an offer
to prepay made pursuant to this Section 8.3, or to accept an offer as to all of
the Notes held by the holder, within such time period, shall be deemed to
constitute a rejection of such offer by such holder.

(d)       Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes together with
interest on such Notes accrued to the date of prepayment, plus any Net Loss with
respect to any Swapped Note and, subject to Section 8.9, less any Net Gain with
respect to any Swapped Note, but without any Make-Whole Amount or penalty or
premium of any kind.  The prepayment shall be made on the Proposed Prepayment
Date, except as provided in paragraph (e) of this Section 8.3.





 

21

--------------------------------------------------------------------------------

 

 



(e)       Deferral Pending Change of Control. The obligation of the Company to
prepay Notes pursuant to the offers required by paragraph (b) and accepted in
accordance with paragraph (d) of this Section 8.3 is subject to the occurrence
of the Change of Control in respect of which such offers and acceptances shall
have been made. In the event that such Change of Control does not occur on the
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred
until and shall be made on the date on which such Change of Control occurs. The
Company shall keep each holder of Notes reasonably and timely informed of (i)
any such deferral of the date of prepayment, (ii) the date on which such Change
of Control and the prepayment are expected to occur, and (iii) any determination
by the Company that efforts to effect such Change of Control have ceased or been
abandoned (in which case the offers and acceptances made pursuant to this
Section 8.3 in respect of such Change of Control shall be deemed rescinded).

(f)       Officer’s Certificate.  Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.3, (iii) that the entire principal amount of each Note is offered to
be prepaid together with any Net Loss with respect to any Swapped Note, but
without any premium, (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date, (v) that the conditions of
this Section 8.3 required to be fulfilled prior to the giving of such notice
have been fulfilled and (vi) in reasonable detail, the nature and date or
proposed date of the Change of Control.

8.4       Prepayment in Connection with an Asset Disposition.

(a)       Notice and Offer.  In the event any Debt Prepayment Application is to
be used at the election of the Company to make an offer (a “Transfer Prepayment
Offer”) to prepay Notes pursuant to Section 10.3 of this Agreement (a “Debt
Prepayment Transfer”), the Company will give written notice of such Debt
Prepayment Transfer to each holder of Notes.  Such written notice shall contain,
and such written notice shall constitute, an irrevocable offer to prepay, at the
election of each holder, a portion of the Notes held by such holder equal to
such holder’s Ratable Portion of the Net Proceeds Amount in respect of such Debt
Prepayment Transfer on a date specified in such notice (the “Transfer Prepayment
Date”) that is not less than thirty (30) days and not more than sixty (60) days
after the date of such notice, together with interest on the amount to be so
prepaid accrued to the Transfer Prepayment Date.  If the Transfer Prepayment
Date shall not be specified in such notice, the Transfer Prepayment Date shall
be the forty-fifth (45th) day after the date of such notice.

(b)       Acceptance and Payment.  To accept such Transfer Prepayment Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than twenty (20) days after the date of such written notice
from the Company, provided, that failure to accept such offer in writing within
twenty (20) days after the date of such written notice shall be deemed to
constitute a rejection of the Transfer Prepayment Offer.  If so accepted by any
holder of a Note, such offered prepayment (equal to such holder’s Ratable
Portion of the Net Proceeds Amount in respect of such Debt Prepayment Transfer)
shall be due and payable on the Transfer Prepayment Date.  Such offered



 

22

--------------------------------------------------------------------------------

 

 

prepayment shall be made at 100% of the principal amount of such Notes being so
prepaid, together with interest on such principal amount then being prepaid
accrued to the Transfer Prepayment Date determined as of the date of such
prepayment,  plus any Net Loss with respect to any Swapped Note and, subject to
Section 8.9, less any Net Gain with respect to any Swapped Note, but without any
Make-Whole Amount or penalty or premium of any kind.  The prepayment shall be
made on the Transfer Prepayment Date.

(c)       Other Terms.  Each offer to prepay the Notes pursuant to this Section
8.4 shall be accompanied by a certificate, executed by a Senior Financial
Officer of the Company and dated the date of such offer, specifying (i) the
Transfer Prepayment Date, (ii) the Net Proceeds Amount in respect of the
applicable Debt Prepayment Transfer, (iii) that such offer is being made
pursuant to this Section 8.4 and Section 10.10 of this Agreement, (iv) the
principal amount of each Note offered to be prepaid, (v) the interest that would
be due on each Note offered to be prepaid, accrued to the Transfer Prepayment
Date,   and (vi) in reasonable detail, the nature of the Asset Disposition
giving rise to such Debt Prepayment Transfer and certifying that no Default or
Event of Default exists or would exist after giving effect to the prepayment
contemplated by such offer.

8.5       Allocation of Partial Prepayments of Notes.

In the case of each partial prepayment of the Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

8.6       Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date, plus any
Net Loss with respect to any Swapped Note and, subject to Section 8.9, less any
Net Gain with respect to any Swapped Note and, and the Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, plus any Net Loss with respect to any Swapped Note
and, subject to Section 8.9, less any Net Gain with respect to any Swapped Note,
as aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

8.7       Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes, except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of Notes at
the time outstanding upon the same terms and conditions.  Any such offer shall
provide each holder of Notes with sufficient information to enable it to make an
informed decision with



 

23

--------------------------------------------------------------------------------

 

 

respect to such offer, and shall remain open for at least fifteen (15) Business
Days.  If the holders of more than 30% of the principal amount of the Notes then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of Notes of such fact and the expiration date of such offer shall be
extended by the number of days necessary to give each such remaining holders at
least five (5) Business Days from its receipt of such notice to accept such
offer.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

8.8       Make-Whole Amount.

(a)       Make-Whole Amount with respect to Non-Swapped Notes.  The term
“Make-Whole Amount” mean, with respect to any Non-Swapped Note, an amount equal
to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Non-Swapped Note, over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero.  For the purposes of determining the Make-Whole Amount
with respect to any Non-Swapped Note, the following terms have the following
meanings:

“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

“Implied Rate Euro Yield” means, with respect to the Called Principal of any
Non-Swapped Note, the yield to maturity implied by (i) the ask-side yields
reported, as of 10:00 A.M. (New York time) on the second Business Day preceding
the Settlement Date with respect to such Called Principal, on the display
designated as “Page PXGE” on Bloomberg Financial Markets (or such other display
as may replace “Page PXGE” on Bloomberg Financial Markets) for the benchmark
German Bund having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported are not ascertainable, the average of the
ask-side yields as determined by Recognized German Bund Market Makers.  Such
implied yield will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the benchmark German Bund with the maturity
closest to and greater than the Remaining Average Life of such Called Principal
and (2) the benchmark German Bund with the maturity closest to and less than the



 

24

--------------------------------------------------------------------------------

 

 

Remaining Average Life of such Called Principal. The Implied Rate Euro Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Non-Swapped Note.

“Non-Swapped Note” means any Note other than a Swapped Note.

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by the Required Holders (exclusive
of Notes then owned by the Company or any of its Affiliates and any Notes held
by parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes).

“Reinvestment Yield” means the Applicable Percentage plus the Implied Rate Euro
Yield.  The Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Non-Swapped Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments”  means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under such Non-Swapped Note, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or 12.1.

“Settlement Date”  means, with respect to the Called Principal of any
Non-Swapped Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

(b)       Make-Whole Amount with respect to Swapped Notes.  The term “Make-Whole
Amount” means, with respect to any Swapped Note, an amount equal to the excess,
if any, of the Swapped Note Discounted Value with respect to the Swapped Note
Called Notional Amount related to such Swapped Note over such Swapped Note
Called Notional Amount, provided that the Make-Whole Amount may in no event be
less than zero.  All payments of Make-Whole Amount in respect of any Swapped
Note shall be made in Dollars.  For the purposes of determining the Make-Whole
Amount, Net Loss, Net Gain or



 

25

--------------------------------------------------------------------------------

 

 

Swap Breakage Amount with respect to any Swapped Note, the following terms have
the following meanings:

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity.  The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.    Any holder of a Swapped Note that enters
into, assumes or terminates a New Swap Agreement shall within a reasonable
period of time thereafter deliver to the Company a copy of the confirmation,
assumption, novation or termination related thereto.

“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
on Schedule 8.8 hereto, (y) any Initial Swap Agreement that has been assumed by
or novated to (without any waiver, amendment, deletion or replacement of any
material economic term or provision thereof) a holder of a Swapped Note in
connection with a transfer of such Swapped Note and (z) any Replacement Swap
Agreement; and a “Replacement Swap Agreement” means, with respect to any Swapped
Note, a cross-currency swap agreement and annexes and schedules thereto with
payment terms and provisions (other than a reduction in notional amount, if
applicable) identical to those of the Initial Swap Agreement with respect to
such Swapped Note that is entered into on an arm’s length basis by the holder of
such Swapped Note in full or partial replacement (by amendment, modification or
otherwise) of such Initial Swap Agreement (or any subsequent Replacement Swap
Agreement) in a notional amount not exceeding the outstanding principal amount
of such Swapped Note following a non-scheduled prepayment or a repayment of such
Swapped Note prior to its scheduled maturity.  Any holder of a Swapped Note that
enters into, assumes or terminates an Initial Swap Agreement or Replacement Swap
Agreement shall within a reasonable period of time thereafter deliver to the
Company a copy of the confirmation, assumption, novation or termination related
thereto.





 

26

--------------------------------------------------------------------------------

 

 



“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

“Swapped Note” means any Note that as of the date of the Closing for such Note
is subject to a Swap Agreement.  A “Swapped Note” shall no longer be deemed a
“Swapped Note” at such time as the related Swap Agreement ceases to be in force
in respect thereof.

“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.

“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section 8
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires, the amount obtained by discounting all
Swapped Note Remaining Scheduled Swap Payments corresponding to the Swapped Note
Called Notional Amount of such Swapped Note from their respective scheduled due
dates to the Swapped Note Settlement Date with respect to such Swapped Note
Called Notional Amount, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
such Swapped Note is payable) equal to the Swapped Note Reinvestment Yield with
respect to such Swapped Note Called Notional Amount.

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) the Applicable Percentage
plus (y) the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the Swapped
Note Settlement Date with respect to such Swapped Note Called Notional



 

27

--------------------------------------------------------------------------------

 

 

Amount, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on-the-run U.S. Treasury securities (“Reported”) having a
maturity equal to the Swapped Note Remaining Average Life of such Swapped Note
Called Notional Amount as of such Swapped Note Settlement Date.  If there are no
such U.S. Treasury securities Reported having a maturity equal to such Swapped
Note Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the “Ask Yield(s)” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Swapped Note Remaining Average Life and (2)
closest to and less than such Swapped Note Remaining Average Life.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Swapped Note
Reinvestment Yield” means, with respect to the Swapped Note Called Notional
Amount of any Swapped Note, the sum of (x) the Applicable Percentage plus (y)
the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in Federal Reserve Statistical
Release H.15 (or any comparable successor publication) for the U.S. Treasury
constant maturity having a term equal to the Swapped Note Remaining Average Life
of such Swapped Note Called Notional Amount as of such Swapped Note Settlement
Date.  If there is no such U.S. Treasury constant maturity having a term equal
to such Swapped Note Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Swapped Note
Remaining Average Life and (2) the U.S. Treasury constant maturity so reported
with the term closest to and less than such Swapped Note Remaining Average Life.

The Swapped Note Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Swapped Note.

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payment with
respect to such Swapped Note Called Notional Amount by (2) the number of years,
computed on the basis of a 360-day year comprised of twelve 30-day months and
calculated to two decimal places, that will elapse between the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount and the
scheduled due date of such Swapped Note Remaining Scheduled Swap Payments.





 

28

--------------------------------------------------------------------------------

 

 

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided that if such Swapped Note Settlement
Date is not a date on which an interest payment is due to be made under the
terms of such Swapped Note, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Swapped Note Settlement Date and required to be paid on such Swapped Note
Settlement Date pursuant to Section 8 or Section 12.1.

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

8.9       Swap Breakage.

If any Swapped Note is prepaid pursuant to Section 8.2, Section 8.3, Section 8.4
or purchased pursuant to Section 8.7 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, then (a) any resulting Net
Loss in connection therewith shall be reimbursed to the holder of such Swapped
Note by the Company in Dollars upon any such prepayment or repayment of such
Swapped Note and (b) any resulting Net Gain in connection therewith shall be
deducted (i) from the Make-Whole Amount, if any, or any principal or interest to
be paid to the holder of such Swapped Note by the Company upon any such
prepayment of such Swapped Note pursuant to Section 8.2, Section 8.3, Section
8.4 or purchase pursuant to Section 8.7 or (ii) from the Make-Whole Amount, if
any, to be paid to the holder of such Swapped Note by the Company upon any such
repayment of such Swapped Note pursuant to Section 12.1, provided that, in
either case, the Make-Whole Amount in respect of such Swapped Note may in no
event be less than zero.  Each holder of a Swapped Note shall be responsible for
calculating its own Net Loss or Net Gain, as the case may be, and Swap Breakage
Amount in Dollars upon the prepayment or repayment of all or any portion of such
Swapped Note, and such calculations as reported to the Company in reasonable
detail shall be binding on the Company absent demonstrable error.  Each holder
of a Swapped Note agrees that two Business Days prior to any prepayment of such
Swapped Note pursuant to Section 8.2, Section 8.3 or Section 8.4, or
any purchase of such Swapped Note pursuant to Section 8.7, such holder will
notify the Company of the estimated Net Loss or Net Gain, as the case may be,
and Swap Breakage Amount in Dollars due in connection with such prepayment
or purchase (calculated as if the date of such notice were the date of the
prepayment or purchase).





 

29

--------------------------------------------------------------------------------

 

 

As used in this Agreement with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the Swapped Note
Called Notional Amount exceeds the sum of (x) the Swapped Note Called Principal
plus (or minus in the case of an amount paid) (y) the Swap Breakage Amount
received (or paid) by the holder of such Swapped Note; and “Net Gain” means the
amount, if any, by which the Swapped Note Called Notional Amount is exceeded by
the sum of (x) the Swapped Note Called Principal plus (or minus in the case of
an amount paid) (y) the Swap Breakage Amount received (or paid) by such
holder.  For purposes of any determination of any “Net Loss” or “Net Gain,” the
Swapped Note Called Principal shall be determined by the holder of the affected
Swapped Note by converting Euros into Dollars at the current Euro/Dollar
exchange rate, in each case, as determined as of 10:00 A.M. (New York City time)
on the day such Swapped Note is prepaid or accelerated as indicated on the
applicable screen of Bloomberg Financial Markets or the Reuters Screen,
respectively, and any such calculation shall be reported to the Company in
reasonable detail and shall be binding on the Company absent demonstrable error.

As used in this Agreement, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the Dollar amount that would be received (in which case the Swap
Breakage Amount shall be positive) or paid (in which case the Swap Breakage
Amount shall be negative) by the holder of such Swapped Note as if such Swap
Agreement had terminated due to the occurrence of an event of default or an
early termination under the ISDA 1992 Multi-Currency Cross Border Master
Agreement or ISDA 2002 Master Agreement, as applicable (the “ISDA Master
Agreement”); provided, however, that if such holder (or its predecessor in
interest with respect to such Swapped Note) was, but is not at the time, a party
to an Original Swap Agreement but is a party to a New Swap Agreement, then the
Swap Breakage Amount shall mean the lesser of (x) the gain or loss (if any)
which would have been received or incurred (by payment, through off-set or
netting or otherwise) by the holder of such Swapped Note under the terms of the
Original Swap Agreement (if any) in respect of such Swapped Note to which such
holder (or any affiliate thereof) was a party (or if such holder was never a
party to an Original Swap Agreement, then the last Original Swap Agreement to
which the most recent predecessor in interest to such holder as a holder of a
Swapped Note was a party) and which would have arisen as a result of the payment
of the Swapped Note Called Principal on the Swapped Note Settlement Date and (y)
the gain or loss (if any) actually received or incurred by the holder of such
Swapped Note, in connection with the payment of such Swapped Note Called
Principal on the Swapped Note Settlement Date, under the terms of the New Swap
Agreement to which such holder (or any affiliate thereof) is a party.  The
holder of such Swapped Note will make all calculations related to the Swap
Breakage Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Agreement shall have been entered into and assuming for the purpose of such
calculation that there are no other transactions entered into pursuant to such
ISDA Master Agreement (other than such Swap Agreement).

The Swap Breakage Amount shall be payable in Dollars.





 

30

--------------------------------------------------------------------------------

 

 



8.10       Interest Rate.

Each Note shall bear interest on the outstanding principal amount thereof at the
Applicable Rate for such Note and such interest shall be payable as set forth in
the applicable Note until the principal amount of such Note in respect of which
such interest shall have accrued shall become due and payable, all as more
particularly set forth in such Note.

9.       AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

9.1       Compliance with Law.

Without limiting Section 10.5, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act, Environmental Laws and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case, to the extent
necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.2       Insurance.

The Company will, and will cause each of the Guarantors to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3       Maintenance of Properties.

The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section 9.3 shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.4       Payment of Taxes and Claims.

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on



 

31

--------------------------------------------------------------------------------

 

 

such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that (a) neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b)  neither the Company nor any Subsidiary
need file any such tax return or pay any such tax, assessment, charge, levy or
claim if the nonfiling of such tax returns and the nonpayment of all such taxes,
assessments, charges and levies in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

9.5       Corporate Existence, etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence.  Subject to Sections 10.2 and 10.3,
the Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

9.6       Books and Records.

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

9.7       Ranking of Obligations.

The Company will ensure that its payment obligations under this Agreement and
the Notes will at all times rank at least pari passu, without preference or
priority, with all other unsecured unsubordinated Indebtedness of the
Company.  The Company will ensure that each Guarantor’s payment obligations
under the Guaranty Agreement will at all times rank at least pari passu, without
preference or priority, with all other unsecured unsubordinated Indebtedness of
such Guarantor.

9.8       Guaranty by Subsidiaries; Liens.

(a)       If at any time, pursuant to the terms and conditions of any Major
Credit Facility, any existing or newly acquired or formed Subsidiary of the
Company becomes obligated as a guarantor or obligor under such Major Credit
Facility, the Company will, at its sole cost and expense, cause such Subsidiary
to concurrently therewith become a Guarantor in respect of this Agreement and
the Notes, and within ten (10) Business Days thereafter will deliver to each of
the holders of the Notes the following items:





 

32

--------------------------------------------------------------------------------

 

 



(i)        an executed supplement to the Guaranty Agreement in the form of
Exhibit A thereto (a “Guaranty Supplement”);

(ii)       such documents and evidence with respect to such Subsidiary as the
Required Holders may reasonably request in order to establish the existence and
good standing of such Subsidiary and the authorization of the transactions
contemplated by such Guaranty Supplement; and

(iii)      an opinion of counsel to the Company and such Subsidiary in form and
substance satisfactory to the Required Holders to the effect that (x) such
Guaranty Supplement has been duly authorized, executed and delivered by such
Subsidiary, (y) the Guaranty Agreement as supplemented by such Guaranty
Supplement constitutes the legal, valid and binding contract and agreement of
such Subsidiary, enforceable in accordance with its terms (except as enforcement
of such terms may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles) and (z) the
execution, delivery and performance by such Subsidiary of such Guaranty
Supplement do not (A) violate any law, rule or regulation applicable to such
Subsidiary, or (B) (1) conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien not permitted by Section 10.6 or (2) conflict with or
result in any breach of any of the provisions of or constitute a default under
(I) the provisions of the charter, bylaws, certificate of formation, operating
agreement or other constitutive documents of such Subsidiary, or (II) any
agreement or other instrument to which such Subsidiary is a party or by which
such Subsidiary may be bound;

provided, that notwithstanding anything contained in this Section 9.8(a) to the
contrary, the Company shall be under no obligation to (but may in its sole
discretion) require any Foreign Subsidiary to become a Guarantor in respect of
this Agreement and the Notes to the extent such Foreign Subsidiary’s obligations
under all Major Credit Facilities consist solely of direct borrowings solely to
such Foreign Subsidiary (a “Foreign Borrowing”) or guaranties of a Foreign
Borrowing by another Foreign Subsidiary.

(b)       If at any time, pursuant to the terms and conditions of all of the
Major Credit Facilities, any Guarantor is discharged and released from its
Guaranty of Indebtedness under all of the Major Credit Facilities and (i) such
Guarantor is not a co-obligor under any of the Major Credit Facilities and (ii)
the Company will have delivered to each holder of Notes an Officer’s Certificate
certifying that (x) the condition specified in clause (i) above has been
satisfied and (y) immediately preceding the release of such Guarantor from the
Guaranty Agreement and after giving effect thereto, no Default or Event of
Default will have existed or would exist, then, upon receipt by the holders of
Notes of such Officer’s Certificate, such Guarantor will be discharged and
released, automatically and without the need for any further action, from its
obligations under the Guaranty Agreement; provided that, if in connection with
any release of a Guarantor from its Guaranty of Indebtedness under any Major
Credit Facility any fee or other consideration (excluding, for the avoidance of
doubt, any repayment of the principal or interest under any Major Credit



 

33

--------------------------------------------------------------------------------

 

 

Facility in connection with such release) is paid or given to any holder of
Indebtedness under such Major Credit Facility in connection with such release,
each holder of a Note shall receive equivalent consideration on a pro rata basis
in connection with such Guarantor’s release from the Guaranty
Agreement.  Without limiting the foregoing, for purposes of further assurance,
each of the holders of the Notes agrees to provide to the Company and such
Guarantor, if reasonably requested by the Company or such Guarantor and at the
Company’s expense, written evidence of such discharge and release signed by such
holder.

(c)       If at any time, pursuant to the terms and conditions of any Major
Credit Facility, the Company or any of its Subsidiaries are required to or elect
to grant Liens on any of their assets to secure the Indebtedness evidenced by
such Major Credit Facility, the Company will, at its sole cost and expense,
grant, or cause such Subsidiary to grant, Liens on such assets (other than the
Capital Stock of a Foreign Subsidiary if the pledge of such Capital Stock would
result in adverse tax consequences to the Company or such Subsidiary not also
caused by the grant of such Lien in respect of such Major Credit Facility) in
favor of the holders of the Notes (or in favor of a collateral agent reasonably
acceptable to the Required Holders for the benefit of the holders of the Notes),
and within ten (10) Business Days thereafter will deliver to each of the holders
of the Notes the following items:

(i)        such security documents as the Required Holders deem reasonably
necessary or advisable to grant to the holders of Notes (or such collateral
agent for the benefit of the holders of Notes) a perfected first priority
security interest to (or for the benefit of) the holders of Notes;

(ii)       such documents and evidence with respect to such Liens as the
Required Holders may reasonably request in order to establish the existence and
priority of such Liens and the authorization of the transactions contemplated by
such security documents; and

(iii)      an opinion of counsel to the Company or such Subsidiary in form and
substance satisfactory to the Required Holders to the effect that (x) such
security documents have been duly authorized, executed and delivered by the
Company or such Subsidiary, (y) such security documents constitute the legal,
valid and binding contract and agreement of the Company or such Subsidiary,
enforceable in accordance with their terms (except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles) and (z) the execution, delivery
and performance by the Company or such Subsidiary of such security documents do
not violate (A) any law, rule or regulation applicable to the Company or such
Subsidiary, or (B)(1) conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien not permitted by Section 10.6 or (2) conflict with or
result in any breach of any of the provisions of or constitute a default under
(I) the provisions of the charter, bylaws, certificate of formation, operating
agreement or other constitutive documents of the Company or such Subsidiary, or
(II) any agreement or other



 

34

--------------------------------------------------------------------------------

 

 

instrument to which the Company or such Subsidiary is a party or by which such
Subsidiary may be bound;

(d)       If at any time, pursuant to the terms and conditions of any Major
Credit Facility, Liens granted by the Company or any Subsidiary are released
under all of the Major Credit Facilities and the Company will have delivered to
each holder of Notes an Officer’s Certificate certifying that immediately
preceding the release of such Liens and after giving effect thereto, no Default
or Event of Default will have existed or would exist, then, upon receipt by the
holders of Notes of such Officer’s Certificate, such Liens in favor of the
holders of Notes will be discharged and released, automatically and without the
need for any further action; provided that, if in connection with any release of
such Liens under any Major Credit Facility any fee or other consideration
(excluding, for the avoidance of doubt, any repayment of the principal or
interest under any Major Credit Facility in connection with such release) is
paid or given to any holder of Indebtedness under such Major Credit Facility in
connection with such release, each holder of a Note shall receive equivalent
consideration on a pro rata basis in connection with such release of Liens
securing the Indebtedness evidenced by this Agreement and the Notes.  Without
limiting the foregoing, for purposes of further assurance, each of the holders
of the Notes agrees to provide to the Company, if reasonably requested by the
Company and at the Company’s expense, written evidence of such discharge and
release signed by such holder (or the collateral agent appointed by the holders
of Notes).

9.9       Intercreditor Agreement.

If at any time, pursuant to the terms and conditions of any Major Credit
Facility, (a) Subsidiaries of the Company are required to provide a Guaranty of
the Company’s Indebtedness under such Major Credit Facility and such
Subsidiaries are required to become a Guarantor in respect of this Agreement and
the Notes or (b) the Company or any of its Subsidiaries are required to grant
Liens on any of their assets to secure the Indebtedness evidenced by any Major
Credit Facility or any guaranty thereof, and the Company or such Subsidiaries
are required to grant Liens to secure the Indebtedness evidenced by this
Agreement and the Notes, then the Company will, concurrently with the execution
thereof or the granting of such Guaranties and/or Liens, cause the lenders under
such Major Credit Facility to enter into, and the holders of Notes hereby agree
to enter into, an intercreditor agreement in form and substance (including,
without limitation, as to the sharing of recoveries and set offs) reasonably
satisfactory to the Required Holders (the “Intercreditor Agreement”) with the
holders of Notes, or enter into a joinder agreement to such Intercreditor
Agreement in form and substance reasonably satisfactory to the Required Holders
(it being acknowledged and agreed that the Second Amended and Restated
Intercreditor Agreement is in form and substance satisfactory to the Required
Holders with respect to the granting of Guaranties).  Within ten (10) Business
Days following the execution of any such Intercreditor Agreement (or any joinder
thereto), the Company will deliver an executed copy thereof to each holder of
Notes.

10.      NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:





 

35

--------------------------------------------------------------------------------

 

 

10.1      Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or group of related transactions which
collectively are Material (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course of business or pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and, in each case, upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

10.2      Merger, Consolidation, etc.

The Company will not, and will not permit any of its Subsidiaries to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person (except that, so long as no Default or Event of
Default exists or would result therefrom, a Subsidiary of the Company may (x)
consolidate with or merge with, or convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions to, the Company or another Subsidiary, so long as in each case
involving a Guarantor, the survivor of such merger or consolidation or the
transferee of such assets shall have assumed such Guarantor’s obligations under
the Guaranty Agreement (and to the extent the Guarantor is not the survivor or
transferee, the Company shall cause the successor thereto to comply with clauses
(a) and (b) of this Section 10.2 as if the Successor Company (as defined below)
were the successor to such Guarantor) and (y) convey, transfer or lease all of
its assets in compliance with the provisions of Section 10.3), provided that the
foregoing restriction does not apply to the consolidation or merger of the
Company with, or the conveyance, transfer or lease of substantially all of the
assets of the Company in a single transaction or series of transactions to, any
Person so long as:

(a)       the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Company”), will be a solvent corporation or limited liability
company organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia;

(b)       if the Company is not the Successor Company, such Successor Company
will have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement and the Notes (pursuant to such agreements and instruments as
shall be reasonably satisfactory to the Required Holders), and the Company will
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms (except as enforcement of such terms may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles);





 

36

--------------------------------------------------------------------------------

 

 

(c)       immediately after giving effect to such transaction:

(i)        no Default or Event of Default would exist, and

(ii)       the Successor Company would be permitted by the provisions of Section
10.8 hereof to incur at least $1.00 of additional Indebtedness (determined on a
pro forma basis based upon EBITDA for the four (4) fiscal quarter period most
recently ended for which financial statements have been provided to holders of
Notes); and

(d)       each Guarantor confirms in writing its obligations under and pursuant
to the Guaranty Agreement;

provided, however, that no such conveyance, transfer or lease of all or
substantially all of the assets of the Company will have the effect of releasing
the Company (or any Successor Company) from its liability under this Agreement
or the Notes, or of releasing any Guarantor (or any successor) from its
liability under the Guaranty Agreement.

10.3      Sale of Assets.

Except as permitted under Section 10.2, the Company will not, and will not
permit any of its Subsidiaries to, make any Asset Disposition unless:

(a)       in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Subsidiary; and

(b)       immediately after giving effect to the Asset Disposition, no Default
or Event of Default would exist and the Company would be permitted by the
provisions of Section 10.8 hereof to incur at least $1.00 of additional
Indebtedness (determined on a pro forma basis based upon EBITDA for the four (4)
fiscal quarter period most recently ended for which financial statements have
been provided to holders of Notes); and

(c)       immediately after giving effect to the Asset Disposition, the
Disposition Value of all property that was the subject of any Asset Disposition
occurring during the then current fiscal year of the Company, would not exceed
an amount equal to 15% of Consolidated Total Assets determined as of the end of
the then most recently ended fiscal year of the Company.

If the Net Proceeds Amount from any Transfer is applied to a Debt Prepayment
Application or a Property Reinvestment Application within 365 days after such
Transfer, then such Transfer, only for the purpose of determining compliance
with subsection (c) of this Section 10.3 as of any date, shall be deemed not to
be an Asset Disposition as of the date of such application.

10.4      Line of Business.

The Company will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a



 

37

--------------------------------------------------------------------------------

 

 

whole, would then be engaged would be substantially changed from the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in the Investor
Presentation.

10.5      Terrorism Sanctions Regulations.

The Company will not and will not permit any Controlled Entity (a) to become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or any Person that is the target  of sanctions imposed
by the United Nations or by the European Union, or (b) directly or indirectly to
have any investment in or engage in any dealing or transaction (including,
without limitation, any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any Affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions.

10.6      Liens.

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any such Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, except:

(a)       Permitted Liens; and

(b)       Liens in addition to those permitted by clause (a) of this Section
10.6, provided that at the time of incurrence of such other Liens and after
giving effect thereto, (i) the total amount of Indebtedness secured by Liens
pursuant to this clause (b) at no time exceeds an amount equal to 15% of
Consolidated Net Worth and (ii) the Company is in compliance with the terms of
Section 10.9.

10.7      Minimum Consolidated Net Worth.

The Company will not permit its Consolidated Net Worth at any time to be less
than the sum of (a) $1,046,619,000  plus (b) an aggregate amount equal to 50% of
its Consolidated Net Earnings (but, in each case, only if a positive number) for
each completed fiscal year beginning with the fiscal year ending September 30,
2016.

10.8      Maximum Leverage Ratio.

The Company and its consolidated Subsidiaries will not permit the ratio (the
“Leverage Ratio”) of (a) Net Indebtedness to (b) EBITDA to be greater than (x)
4.0 to 1.0 during any Material Acquisition Period or (y) 3.5 to 1.0 at any other
time.  The Leverage Ratio will be calculated, in each case, determined as of the
last day of each fiscal quarter of the Company based upon (i) for Net
Indebtedness, Net Indebtedness as of the last day of such fiscal quarter; and
(ii) for EBITDA, the actual amount for the four (4) fiscal quarter period ending
on such date.





 

38

--------------------------------------------------------------------------------

 

 

10.9      Priority Debt.

The Company will not at any time permit Priority Debt to exceed 25% of
Consolidated Net Worth (determined as of the then most recently ended fiscal
quarter of the Company).

10.10     Subsidiary Debt.

The Company will not at any time permit any Subsidiary to, create, incur,
assume, guaranty, permit to exist or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness other than:

(a)       Indebtedness of a Subsidiary outstanding as of June 30, 2016 as
described on Schedule 5.15 and any extension, renewal or refunding thereof if
the principal amount thereof is not increased in connection with such extension,
renewal or refunding;

(b)       Indebtedness of a Subsidiary owed to the Company or a Wholly-Owned
Subsidiary;

(c)       Guaranties by a Subsidiary of Indebtedness of another Subsidiary that
is otherwise permitted under the terms of this Agreement;

(d)       Indebtedness evidenced by (i) any Guaranty Agreement (as the same may
be supplemented from time to time by any Guaranty Supplement) or (ii) any
Guaranty of any Major Credit Facility so long as such Subsidiary has executed
and delivered a Guaranty Agreement and the Company has complied with the
provisions of Section 9.8 and Section 9.9;

(e)       Indebtedness of a Subsidiary in connection with a Permitted
Receivables Securitization program permitted pursuant to Section 10.11;

(f)       Indebtedness of a Subsidiary outstanding at the time such Subsidiary
becomes a Subsidiary provided that (i) such Indebtedness shall not have been
incurred in contemplation of such Subsidiary becoming a Subsidiary and (ii)
immediately after such Subsidiary becomes a Subsidiary no Default or Event of
Default shall exist, and provided, further, that such Indebtedness may not be
extended, renewed or refunded except as otherwise permitted by this Agreement;
and

(g)       additional Indebtedness of a Subsidiary; provided that on the date the
Subsidiary incurs or otherwise becomes liable with respect to any such
additional Indebtedness and immediately after giving effect thereto and to the
application of the proceeds thereof,

(i)        no Default or Event of Default shall exist;

(ii)       such Indebtedness can be incurred within the applicable limitations
provided in Sections 10.8 and 10.9; and





 

39

--------------------------------------------------------------------------------

 

 

(iii)      the total amount of all Indebtedness permitted under this Section
10.10(g) at no time exceeds an amount equal to 20% of Consolidated Net Worth.

10.11     Permitted Receivables Securitization Program.

The Company will not, and will not permit any Subsidiary to, sell any
Securitization Assets pursuant to a Permitted Receivables Securitization program
or otherwise unless (a) immediately before and after giving effect to such sale,
no Default or Event of Default exists, (b) after giving effect to such sale, the
aggregate outstanding face amount of Securitization Assets sold by the Company
or a Subsidiary pursuant to a Permitted Receivables Securitization program does
not exceed an amount equal to 15% of Consolidated Total Assets (determined as of
the then most recently ended fiscal quarter of the Company) and (c) immediately
after the giving effect to such sale, the Company would be permitted by the
provisions of Section 10.8 hereof to incur at least $1.00 of additional
Indebtedness (determined on a pro forma basis based upon EBITDA for the four (4)
fiscal quarter period most recently ended for which financial statements have
been provided to holders of Notes).

11.      EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)       the Company defaults in the payment of any principal, Make-Whole
Amount or Net Loss with respect to any Swapped Note, if any, on any Note or any
Guarantor defaults in the payment under the Guaranty Agreement when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise; or

(b)       the Company defaults in the payment of any interest on any Note for
more than five (5) Business Days after the same becomes due and payable; or

(c)       the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or

(d)       the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within thirty (30) days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e)       (i) any representation or warranty made in writing by or on behalf of
the Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in any Guaranty Agreement or any
writing furnished in connection with such



 

40

--------------------------------------------------------------------------------

 

 

Guaranty Agreement proves to have been false or incorrect in any material
respect on the date as of which made; or

(f)       (i) the Company or any Significant Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $60,000,000 beyond any period of
grace provided with respect thereto, or (ii) the Company or any Significant
Subsidiary is in default in the performance of or compliance with any Material
Covenant of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least $60,000,000, and as a consequence of such default
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) the
Company or any Significant Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount of at least $60,000,000 or any mortgage, indenture
or other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iv) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Company or any Significant Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $60,000,000, or (y) one or more Persons have the right to
require the Company or any Significant Subsidiary so to purchase or repay such
Indebtedness as a result of a default in the performance of or compliance with
any Material Covenant by the Company or any Significant Subsidiary; or

(g)       the Company or any Significant Subsidiary (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h)       a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant



 

41

--------------------------------------------------------------------------------

 

 

Subsidiaries, or any such petition shall be filed against the Company or any of
its Significant Subsidiaries and such petition shall not be dismissed within
sixty (60) days; or

(i)       a final judgment or judgments for the payment of money aggregating in
excess of $60,000,000 are rendered against one or more of the Company and its
Significant Subsidiaries (except to the extent covered by independent third
party insurance as to which the insurer has acknowledged coverage) and which
judgments are not, within sixty (60) days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty (60)
days after the expiration of such stay; or

(j)       if (i) any Plan subject to Title IV of ERISA or Section 412 of the
Code shall fail to satisfy the minimum funding standards of ERISA or the Code
for any plan year or part thereof or a waiver of such standards or extension of
any amortization period is sought or granted under section 412 of the Code, (ii)
a notice of intent to terminate any Plan subject to Title IV of ERISA shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified in writing the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans (other than
Multiemployer Plans) subject to Title IV of ERISA, determined in accordance with
Title IV of ERISA, shall exceed $60,000,000, (iv) the aggregate present value of
accrued benefit liabilities under all funded Non-U.S. Plans exceeds the
aggregate current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability for the failure to comply with the
provisions of Title I of ERISA or pursuant to Title IV of ERISA or the penalty
or excise tax provisions of the Code relating to employee benefit plans,
(vi) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan,
or (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(k)       (i) a default shall occur under the Guaranty Agreement and such
default shall continue beyond the period of grace, if any, allowed with respect
thereto or (ii) except as expressly permitted under Section 9.8(b), the Guaranty
Agreement shall cease to be in full force and effect for any reason whatsoever
with respect to one or more Guarantors, including, without limitation, a
determination by any Governmental Authority or court that such agreement is
invalid, void or unenforceable with respect to one or more Guarantors



 

42

--------------------------------------------------------------------------------

 

 

or any Guarantor shall contest or deny in writing the validity or enforceability
of any of its obligations under the Guaranty Agreement.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

12.      REMEDIES ON DEFAULT, ETC.

12.1      Acceleration.

(a)       If an Event of Default with respect to the Company or any Guarantor
described in Section 11(g) or (h) (other than an Event of Default described in
clause (i) of Section 11(g) or described in clause (vi) of Section 11(g) by
virtue of the fact that such clause encompasses clause (i) of Section 11(g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

(b)       If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)       If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate upon the occurrence and during the continuance of an Event of Default), (y)
the applicable Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), as
applicable, and (z) any Net Loss with respect to any Swapped Note and, subject
to Section 8.9, less the amount of any Net Gain with respect to any Swapped Note
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby
waived.  The Company acknowledges, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by the Company (except as herein specifically provided for) and that
the provision for payment of a Make-Whole Amount, if any, by the Company if the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

12.2      Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Guaranty



 

43

--------------------------------------------------------------------------------

 

 

Agreement, or for an injunction against a violation of any of the terms hereof
or thereof, or in aid of the exercise of any power granted hereby or thereby or
by law or otherwise.

12.3      Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount and/or Net Loss with respect to any Swapped Note, if any, on
any Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount
and/or Net Loss with respect to any Swapped Note, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the Default Rate, (b) neither the Company nor any other Person shall have paid
any amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes.  No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

12.4      No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, the Guaranty Agreement or by any Note
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise.  Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

13.      REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1      Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
If any holder of one or more Notes is a nominee, then (a) the name and address
of the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall



 

44

--------------------------------------------------------------------------------

 

 

give to any holder of a Note that is an Institutional Investor promptly upon
request therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

13.2      Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note.  Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1.  Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid
thereon.  The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than €100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
€100,000.  Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.3.

The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

13.3      Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a)       in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)       in the case of mutilation, upon surrender and cancellation thereof,





 

45

--------------------------------------------------------------------------------

 

 



within fifteen (15) Business Days thereafter, the Company at its own expense
shall execute and deliver, in lieu thereof, a new Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

14.      PAYMENTS ON NOTES.

14.1      Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount and/or Net
Loss with respect to any Swapped Note, if any, and interest becoming due and
payable on the Notes shall be made in New York, New York at the principal office
of Bank of America, N.A. in such jurisdiction.  The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

14.2      Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount and/or Net Loss with respect to any Swapped Note, if any, and
interest by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other commercially reasonable method
or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1.  Prior
to any sale or other disposition of any Note held by a Purchaser or its nominee,
such Purchaser will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

14.3      FATCA Information.

By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Company, or to such
other Person as may be reasonably requested by the Company, from time to time
(a) in the case of any such holder that is a United States Person, such holder’s
United States tax identification number or other Forms reasonably requested by
the Company necessary to establish such holder’s status as a United States
Person under FATCA and as may otherwise be necessary for the Company to comply
with its obligations under FATCA and (b) in the case of any such holder that is
not a United States Person,



 

46

--------------------------------------------------------------------------------

 

 

such documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder.  Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential

15.      EXPENSES, ETC.

15.1      Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Guaranty Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Guaranty Agreement or the Notes or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Guaranty Agreement or the Notes, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO,
provided that such costs and expenses under this clause (c) shall not exceed
$5,000.

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company

15.2      Certain Taxes.

The Company agrees to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or any Subsidiary Guaranty or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction where the Company or any Subsidiary Guarantor has assets or
of any amendment of, or waiver or consent under or with respect to, this



 

47

--------------------------------------------------------------------------------

 

 

Agreement or any Subsidiary Guaranty or of any of the Notes, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Company pursuant to this Section 15, and will save each holder
of a Note to the extent permitted by applicable law harmless against any loss or
liability resulting from nonpayment or delay in payment of any such tax or fee
required to be paid by the Company hereunder

15.3      Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Guaranty Agreement or the Notes, and the termination of this
Agreement or the Guaranty Agreement.

16.      SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company or any Guarantor pursuant to
this Agreement or the Guaranty Agreement shall be deemed representations and
warranties of the Company or such Guarantor under this Agreement or the Guaranty
Agreement, as applicable.  Subject to the preceding sentence, this Agreement,
the Notes and the Guaranty Agreement embody the entire agreement and
understanding between each Purchaser, the Company and the Guarantors and
supersede all prior agreements and understandings relating to the subject matter
hereof.

17.      AMENDMENT AND WAIVER.

17.1      Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, or the Net Loss, Net Gain or
Swap Breakage Amount with respect to any Swapped Note (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any amendment or waiver or the principal amount of the Notes that the
Purchasers are to purchase pursuant to Section 2 upon the satisfaction of the
conditions to Closing that appear in Section 4, or (iii) amend any of
Sections 8, 11(a), 11(b), 12, 17, 20 or 22.9 or (iv)



 

48

--------------------------------------------------------------------------------

 

 

release any Guarantor from the Guaranty Agreement (other than in compliance with
Section 9.8(b)).

17.2      Solicitation of Holders of Notes.

(a)       Solicitation.  The Company will provide each holder of a Note
(irrespective of the amount of the Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or the Guaranty Agreement.  The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or the Guaranty Agreement to each holder of
a Note promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

(b)       Payment.  The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any the Guaranty Agreement or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.

(c)       Consent in Contemplation of Transfer.  Any consent given pursuant to
this Section 17 or the Guaranty Agreement by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates (either pursuant to a
waiver under Section 17.1(c) or subsequent to Section 8.5 having been amended
pursuant to Section 17.1(c)), in each case, in connection with such consent
shall be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

17.3      Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 17 or the
Guaranty Agreement applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Company without regard
to whether such Note has been marked to indicate such amendment or waiver.  No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.  No course of dealing between the Company and any
holder of a Note and no delay in exercising any rights hereunder or under any
Note or the Guaranty Agreement shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the



 

49

--------------------------------------------------------------------------------

 

 

term “this Agreement” and references thereto shall mean this Agreement as it may
from time to time be amended or supplemented.

17.4      Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Guaranty Agreement or the Notes, or have directed the taking of
any action provided herein or in the Guaranty Agreement or the Notes to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates shall be deemed not to be outstanding.

18.      NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid).  Any
such notice must be sent:

(i)        if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)       if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(iii)      if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

19.      REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, electronic, digital, or other
similar process and such Purchaser may destroy any original document so
reproduced.  The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit



 

50

--------------------------------------------------------------------------------

 

 

the Company or any other holder of Notes from contesting any such reproduction
to the same extent that it could contest the original, or from introducing
evidence to demonstrate the inaccuracy of any such reproduction.

20.      CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or any holder of a Note by or on behalf
of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available.  Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (iii)
any other holder of any Note, (iv) any Institutional Investor to which it sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or the Guaranty Agreement.  Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.





 

51

--------------------------------------------------------------------------------

 

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, at the time of
effectiveness of this Agreement, this Section 20 shall supersede any such other
confidentiality undertaking, but only to the extent such undertakings are
inconsistent.

21.      SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

22.      MISCELLANEOUS.

22.1      Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not, except that the Company may not assign or
otherwise transfer any of its rights or obligations hereunder or under the Notes
without the prior written consent of each holder (other than in connection with
any transfer permitted under Section 10.2).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto and their respective successors and assigns permitted hereby)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

22.2      Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.6 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount, Net Loss with respect to any
Swapped Note or interest on any Note that is due on a date other than a Business
Day shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding



 

52

--------------------------------------------------------------------------------

 

 

Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

22.3      Accounting Terms.

(a)       All accounting terms used herein which are not expressly defined in
this Agreement have the meanings respectively given to them in accordance with
GAAP.  Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and
(ii) all financial statements shall be prepared in accordance with GAAP.  For
purposes of determining compliance with this Agreement (including, without
limitation, Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Company to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option,  International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

(b)       If the Company notifies the holders of Notes that, in the Company’s
reasonable opinion, or if the Required Holders notify the Company that, in the
Required Holders’ reasonable opinion, as a result of changes in GAAP from time
to time (“Subsequent Changes”), any of the covenants contained in Sections 10.6
through 10.10, or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to the
Company than are such covenants immediately prior to giving effect to such
Subsequent Changes, the Company and the holders of Notes shall negotiate in good
faith to reset or amend such covenants or defined terms so as to negate such
Subsequent Changes, or to establish alternative covenants or defined
terms.  Until the Company and the Required Holders so expressly agree to reset,
amend or establish alternative covenants or defined terms, the covenants
contained in Sections 10.6 through 10.10, together with the relevant defined
terms, shall continue to apply and compliance therewith shall be determined
assuming that the Subsequent Changes shall not have occurred (“Static
GAAP”).During any period that compliance with any covenants shall be determined
pursuant to Static GAAP, the Company shall include relevant reconciliations in
reasonable detail between GAAP and Static GAAP with respect to the applicable
covenant compliance calculations contained in each certificate of a Senior
Financial Officer delivered pursuant to Section 7.2(a) during such period.

22.4      Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.





 

53

--------------------------------------------------------------------------------

 

 

22.5      Construction, etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time..

22.6      Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

22.7      Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice‑of‑law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

22.8      Jurisdiction and Process; Waiver of Jury Trial.

(a)       The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes.  To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is



 

54

--------------------------------------------------------------------------------

 

 

not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b)       The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.8(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(c)       The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(d)       Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(e)       The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Guaranty Agreement the Notes or any other
document executed in connection herewith or therewith.

22.9      Obligation to Make Payment in Euros.

Any payment on account of an amount that is payable hereunder or under the Notes
in Euros which is made to or for the account of any holder in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Company,
shall constitute a discharge of the obligations of the Company under this
Agreement or the Notes only to the extent of the amount of Euros which such
holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above.  If the amount of Euros that could be so
purchased is less than the amount of Euros originally due to such holder, the
Company agrees to the fullest extent permitted by law, to indemnify and save





 

55

--------------------------------------------------------------------------------

 

 



harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency.  This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Agreement and the Notes, shall give rise to
a separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under the Notes or under any judgment or
order.  As used herein the term “London Banking Day” shall mean any day other
than Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.

[Remainder of page left intentionally blank.  Next page is signature page.]

﻿

 

 

56

--------------------------------------------------------------------------------

 

 

﻿

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

﻿

﻿

 

 

 

 

 

﻿

Very truly yours,

 

﻿

 

 

 

﻿

WOODWARD, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By

/s/ Robert F. Weber

 

﻿

Name:

Robert F. Weber, Jr.

 

﻿

Title:

Vice Chairman, Chief Financial Officer
and Treasurer

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 



This Agreement is hereby

accepted and agreed to as

of the date thereof.

NEW YOUR LIFE INSURANCE COMPANY

﻿

 

 

By:

/s/ Sean Campbell

 

Name:

Sean Campbell

 

Title:

Corporate Vice President

 

﻿

﻿

NEW YOUR LIFE INSURANCE AND ANNUITY CORPORATION

﻿

 

 

By:

NYL Investors LLC, its Investment Manager

﻿

﻿

 

 

By:

/s/ Sean Campbell

 

Name:

Sean Campbell

 

Title:

Director

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 



This Agreement is hereby

accepted and agreed to as

of the date thereof.

VOYA INSURANCE AND ANNUITY COMPANY

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YOUR

﻿

 

 

By:

Voya Investment Management LLC, as Agent

﻿

﻿

 

 

By:

/s/ Christopher P. Lyons

 

Name:

Christopher P. Lyons

 

Title:

Managing Director

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 



This Agreement is hereby

accepted and agreed to as

of the date thereof.

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

SEPARATE ACCOUNT B, a separate account of Hartford Life Insurance Company

﻿

 

 

By:

Hartford Investment Management Company

﻿

Their Agent and Attorney-in-Fact

﻿

﻿

﻿

 

 

By:

/s/ Dawn Bruneau

 

Name:

Dawn Bruneau

 

Title:

Vice President

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

 



﻿

SCHEDULE A

INFORMATION AS TO PURCHASERS

﻿

[INTENTIONALLY REMOVED]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Schedule B

Defined  Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (a) acquires all or substantially all of the assets of any
firm, corporation, limited liability company or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Capital Stock of
an entity which have ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include (a) any Person
beneficially owning or holding, directly or indirectly, (i) 10% or more of any
class of voting interests of the Company or any Subsidiary or (ii) non-voting
equity interests of the Company or any Subsidiary if such Person’s non-voting
equity interests in the Company or such Subsidiary comprise at least 10% of
Consolidated Net Worth, and (b) any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
(i) 10% or more of any class of voting interests, or (ii) non-voting equity
interests if the Company or such Subsidiary’s non-voting equity interests in
such corporation comprise at least 10% of the stockholders’ equity of such
corporation and its subsidiaries determined on a consolidated basis in
accordance with GAAP.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Anti-Corruption Laws” is defined in Section 5.16(d).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Applicable Percentage” in the case of a computation of the Make-Whole Amount
for any purpose means 0.50% (50 basis points).

“Applicable Rate” means, with respect to any Note, (a) 1.87% per annum during
any fiscal quarter following a fiscal quarter on the last day of which the
Leverage Ratio is greater than 3.5 to 1.0 and (b) 1.12%  per annum at all other
times.

“Asset Disposition” means any Transfer except:

(a)       any Transfer that is:

(i)        from a Subsidiary to the Company or another Subsidiary, and





 

--------------------------------------------------------------------------------

 

 

(ii)       from the Company to a Subsidiary,

in each case so long as immediately before and immediately after the
consummation of any such Transfer and after giving effect thereto, no Default or
Event of Default exists;

(b)       any Transfer made in the ordinary course of business and involving
only property that is either (i) inventory held for sale or (ii) equipment,
fixtures, supplies or materials no longer required in the operation of the
business of the Company or any of its Subsidiaries or that is obsolete, damaged,
or worn-out; and

(c)       any Transfer made pursuant to a Permitted Receivables Securitization
permitted pursuant to Section 10.11.

“Blocked Person”  is defined in Section 5.16(a).

“Business Day” means (a) other than as provided in clause (b) below, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York,
New York or London, England are required or authorized to be closed and which is
not a TARGET Settlement Day, and (b) for purposes of Section 8.8, any date which
is both (i) any day other than a Saturday, a Sunday or a day on which commercial
banks in New York, New York are required or authorized to be closed and (ii) a
day on which the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or any successor thereto) is open for settlement of
payments in Euros (a “TARGET Settlement Day”).

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligations” of a Person means the amount of the obligations of
such Person under Capital Leases which would be capitalized on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) evidencing
ownership thereof, (c) in the case of a limited liability company, membership
interests, (d) in the case of a partnership, partnership interests (whether
general or limited) and (e) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person; provided, however, that “Capital
Stock” shall not include any debt securities convertible into equity securities
prior to such conversion.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States of America and
backed by the full faith and credit of the United States government; (b)
domestic and Eurocurrency certificates of deposit and time deposits, bankers’
acceptances and floating rate certificates of deposit issued by any commercial
bank organized under the laws of the United States, any state thereof, the
District of Columbia, any foreign bank, or its branches or agencies, the
long-term indebtedness of which



 

--------------------------------------------------------------------------------

 

 

institution at the time of acquisition is rated BBB (or better) by S&P or Fitch
or Baa (or better) by Moody’s), and which certificates of deposit and time
deposits are fully protected against currency fluctuations for any such deposits
with a term of more than ninety (90) days; (c) shares of money market, mutual or
similar funds having assets in excess of $100,000,000 and the investments of
which are limited to investment grade securities (i.e., securities rated BBB (or
better) by S&P or Fitch or Baa (or better) by Moody’s; and (d) commercial paper
of United States of America and foreign banks and bank holding companies and
their subsidiaries and United States and foreign finance, commercial industrial
or utility companies which, at the time of acquisition, are rated A-2 (or
better) by S&P, P-2 (or better) by Moody’s, or F-2 (or better) by Fitch;
provided that the maturities of such Cash Equivalents (other than as described
in clause (c) above) shall not exceed three hundred sixty-five (365) days from
the date of acquisition thereof.

“Change of Control” shall be deemed to have occurred if any person (as such term
is used in Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect
on the date hereof) or related persons constituting a group (as such term is
used in Rule 13d-5 under the Exchange Act), become the “beneficial owners” (as
such term is used in Rule 13d-3 under the Exchange Act as in effect on the date
hereof), directly or indirectly, of more than 50% of the total voting power of
all classes then outstanding of the Company’s voting stock.

“Closing” is defined in Section 3.1.

“Closing Guarantors” is defined in Section 2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Confidential Information” is defined in Section 20.

“Consolidated Net Earnings” means, with reference to any period, the net
earnings (or loss) of the Company and its Subsidiaries for such period (taken as
a cumulative whole), as determined in accordance with GAAP, after eliminating
all offsetting debits and credits between the Company and its Subsidiaries and
all other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP, provided that there shall be excluded therefrom (to the
extent included in determining such net earnings) (a) any extraordinary gains
and losses and (b) any equity interest of the Company or any Subsidiary in the
unremitted earnings of a Person that is not a Subsidiary.

“Consolidated Net Worth” means the stockholders’ equity of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, providing for the guaranty of, or having
the same economic effect as providing a guaranty of, any Indebtedness of another
or other obligation or liability of another, including, without limitation, any
such Indebtedness, obligation or liability of another directly or indirectly
guarantied, endorsed (otherwise than for collection or deposit in the ordinary
course of



 

--------------------------------------------------------------------------------

 

 

business), co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable,
including Contractual Obligations (contingent or otherwise) arising through any
agreement to purchase, repurchase, or otherwise acquire such Indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, or other financial condition, or to make payment other than for
value received.  The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guarantied or otherwise supported in the case of
known or recurring obligations and, in all other cases, the maximum reasonably
anticipated liability in respect of the portion of the obligation so guarantied
or otherwise supported; provided that Contingent Obligations shall not include
endorsements for collection in the ordinary course of business.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Control Event” means:

(a)       the execution by the Company or any of its Subsidiaries or Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change of Control,

(b)       the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change of Control, or

(c)       the making of any written offer by any person (as such term is used in
Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the date
hereof) or related persons constituting a group (as such term is used in Rule
13d-5 under the Exchange Act as in effect on the date hereof) to the holders of
the common stock of the Company, which offer, if accepted by the requisite
number of holders, would result in a Change of Control.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Debt Prepayment Application” means, with respect to any Transfer of property,
the application by the Company of cash in an amount equal to the Net Proceeds
Amount with respect to such Transfer to pay Senior Indebtedness (other than (a)
Indebtedness owing to the Company, any of the Company’s Subsidiaries or any
Affiliate of the Company and (b) Indebtedness in respect



 

--------------------------------------------------------------------------------

 

 

of any revolving credit or similar credit facility providing the Company or any
of its Subsidiaries with the right to obtain loans or other extensions of credit
from time to time, except to the extent that in connection with such payment of
Senior Indebtedness the availability of credit under such credit facility is
permanently reduced by an amount not less than the amount of such proceeds
applied to the payment of such Senior Indebtedness), provided that in the course
of making such application the Company shall offer to prepay each outstanding
Note, in accordance with Section 8.4, in a principal amount which equals the
Ratable Portion of such Note in respect of such Transfer.  If any holder of a
Note rejects such offer of prepayment, then, for purposes of the preceding
sentence only, the Company and the applicable Subsidiary nevertheless will be
deemed to have paid Senior Indebtedness in an amount equal to the Ratable
Portion of the holder of such Note in respect of such Transfer.

“Debt Prepayment Transfer” is defined in Section 8.4(a).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate of interest that is
the greater of (a) 2.00% per annum above the Applicable Rate with respect to
such Note or (b) 2.00% per annum over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Disposition Value” means, at any time, with respect to any property

(a)       in the case of property that does not constitute Subsidiary Equity
Interests, the book value thereof, valued at the time of such disposition in
good faith by the Company, and

(b)       in the case of property that constitutes Subsidiary Equity Interests,
an amount equal to that percentage of book value of the assets of the Subsidiary
that issued such equity interests as is equal to the percentage that the book
value of such Subsidiary Equity Interests represents of the book value of all of
the outstanding equity interests of such Subsidiary (assuming, in making such
calculations, that all Securities convertible into such equity interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion) determined at the time of the
disposition thereof, in good faith by the Company.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the maturity date of the Notes.

“Dollars” or “$” means the lawful money of the United States of America.





 

--------------------------------------------------------------------------------

 

 

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (d)
depreciation expense to the extent deducted in computing Net Income, plus (e)
amortization expense, including, without limitation, amortization of goodwill
and other intangible assets to the extent deducted in computing Net Income, plus
(f) any unusual non-cash charges to the extent deducted in computing Net Income,
plus (g) non-cash stock based compensation paid during such period to the extent
deducted in computing Net Income, minus (h) any unusual non-cash gains to the
extent added in computing Net Income.  EBITDA shall be calculated on a pro forma
basis giving effect to Material Acquisitions and Material Asset Dispositions on
a four (4) fiscal quarter basis on the assumption that any such Material
Acquisition or Material Asset Disposition shall be deemed to have occurred on
the first day of the fourth full fiscal quarter preceding the date of
determination, using historical financial statements containing reasonable
adjustments satisfactory to the Required Holders, broken down by fiscal quarter
in the Company’s reasonable judgment.  As used herein, “Material Acquisition”
means one or more related Acquisitions the net consideration for which is in
excess of $20,000,000 individually or in the aggregate and “Material Asset
Disposition” means any Asset Disposition or series of Asset Dispositions the
Fair Market Value of which is equal to or greater than $20,000,000 individually
or in the aggregate.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Euro” or “€” means the unit of single currency of the Participating Member
States.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed



 

--------------------------------------------------------------------------------

 

 

and willing buyer and an informed and willing seller (neither being under a
compulsion to buy or sell).

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

“Fitch” means Fitch Investors Service, L.P., together with its successors and
assigns.

“Foreign Borrowing” is defined in Section 9.8(a).

“Foreign Subsidiary” means any Subsidiary of the Company which is not organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a)       the government of

(i)        the United States of America or any State or other political
subdivision thereof, or

(ii)       any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

(b)       any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any foreign government-owned or controlled entity, political party, any official
of a political party, candidate for political office, official of any foreign
government, public international organization or anyone else acting in an
official capacity for a foreign government.

“Guarantor” and “Guarantors” are defined in Section 2.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person



 

--------------------------------------------------------------------------------

 

 

guarantying or in effect guarantying any indebtedness, dividend or other
obligation of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

(a)       to purchase such indebtedness or obligation or any property
constituting security therefor;

(b)       to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)       to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)       otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Guaranty Agreement” is defined in Section 2.

“Guaranty Supplement” is defined in Section 9.8.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedging Arrangements” means agreements, devices or arrangements designed to
protect at least one of the parties thereto from the fluctuations of interest
rates, commodity prices, exchange rates or forward rates applicable to such
party’s assets, liabilities or exchange transactions, including, but not limited
to, dollar-denominated or cross-currency interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options, puts and warrants or
any similar derivative transactions.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Hedging Arrangements
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Arrangements.





 

--------------------------------------------------------------------------------

 

 

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
 “holder” shall mean the beneficial owner of such Note whose name and address
appears in such register..

“Indebtedness” of a Person means, without duplication, such Person’s:

(a)       obligations for borrowed money, including, without limitation,
subordinated indebtedness,

(b)       obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade and other than
earn-outs or other similar forms of contingent purchase prices),

(c)       obligations, whether or not assumed, secured by Liens on or payable
out of the proceeds or production from property or assets now or hereafter owned
or acquired by such Person,

(d)       obligations which are evidenced by notes, acceptances, or other
instruments,

(e)       Capital Lease Obligations,

(f)       Contingent Obligations with respect to the Indebtedness of other
Persons,

(g)       obligations with respect to letters of credit,

(h)       Off-Balance Sheet Liabilities,

(i)       Receivables Facility Attributed Indebtedness,

(j)       Disqualified Stock, and

(k)       net Hedging Obligations, calculated on a marked-to-market basis.

The amount of Indebtedness of any Person at any date shall be without
duplication (i) the outstanding balance at such date of all unconditional
obligations as described above and the maximum liability of any such Contingent
Obligations at such date and (ii) in the case of Indebtedness of others secured
by a Lien to which the property or assets owned or held by such Person is
subject, the lesser of the Fair Market Value at such date of any asset subject
to a Lien securing the Indebtedness of others and the amount of the Indebtedness
secured.

“INHAM Exemption” is defined in Section 6.3(e).





 

--------------------------------------------------------------------------------

 

 



“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intercreditor Agreement” is defined in Section 9.9.

“Interest Expense” means, without duplication, for any period, the total
interest expense of the Company and its consolidated Subsidiaries, whether paid
or accrued (including the interest component of Capital Leases, commitment,
facility and letter of credit fees, Off-Balance Sheet Liabilities and net
payments or receipts (if any) pursuant to Hedging Arrangements relating to
interest rate protection), all as determined in conformity with GAAP.

“Investor Presentation” is defined in Section 5.3.

“ISDA Master Agreement” is defined in Section 8.9

“Leverage Ratio” is defined in Section 10.8.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Major Credit Facility” means (a) the Revolving Facility, (b) the 2008 Note
Purchase Agreement, (c) the 2009 Note Purchase Agreement, (d) the 2013 Note
Purchase Agreement, (e) the 2016 Cross-Border Note Purchase Agreement and
(f) any other credit, loan or borrowing facility or note purchase agreement by
the Company or any Subsidiary providing, in each case, for the incurrence of
Senior Indebtedness in a principal amount equal to or greater than $75,000,000,
in each case under clauses (a) through (f) as amended, restated, supplemented or
otherwise modified and together with increases, refinancings and replacements
thereof.

“Make-Whole Amount” is defined in Section 8.8.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Acquisition Amount” means an amount equal to the greater of (a)
$50,000,000 and (b) the applicable dollar threshold amount for certain permitted
acquisitions necessary to increase the leverage ratio applicable to the Company
as set forth in the definition of “Leverage Ratio Increase Requirements” in the
Revolving Facility or similar threshold in any other Revolving Facility.

“Material Acquisition Period” means each period of four (4) consecutive fiscal
quarters of the Company commencing with the fiscal quarter in which one or more
of the Company and



 

--------------------------------------------------------------------------------

 

 

any Subsidiary has consummated (a) one or more Acquisitions of equity interests
in entities that become Subsidiaries upon such Acquisition or (b) one or more
acquisitions from an entity of a business or a brand, if the consideration paid
for such Acquisitions under clause (a) and/or (b) (including, without
limitation, Indebtedness of the new Subsidiary and, without duplication, any
Indebtedness of such entity that is assumed by any one or more of the Company
and its Subsidiaries), taken together with the aggregate consideration
(including assumed Indebtedness as aforesaid) paid for all other such
Acquisitions consummated during the immediately preceding three (3) fiscal
quarters of the Company, is equal to or greater than the Material Acquisition
Amount; provided that a new Material Acquisition Period may not be commenced
until such time as at least two (2) complete consecutive fiscal quarters have
elapsed since the expiration of the last previous Material Acquisition Period.

“Material Adverse Effect”  means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Guarantor to perform its respective obligations under the Guaranty Agreement, or
(d) the validity or enforceability of this Agreement, the Notes or the Guaranty
Agreement.

“Material Covenant” means any covenant or similar term contained in any evidence
of any Indebtedness in respect of or that contains provisions that are the same
as or similar to (or address the same topic as) the covenants set forth in
Sections 10.2, 10.3, 10.6, 10.7, 10.8, 10.9 or 10.10 or any other financial
covenant contained in such Indebtedness.

“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.

“MPC Products” means MPC Products Corporation, an Illinois corporation.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Net Gain” is defined in Section 8.9.

“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

“Net Indebtedness” means, as of any date of determination, the excess, if any,
of (a) Indebtedness of the Company and its consolidated Subsidiaries as of such
date over (b) the Unrestricted Domestic Cash Amount as of such date.

“Net Loss” is defined in Section 8.9.





 

--------------------------------------------------------------------------------

 

 

“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of

(a)       the aggregate amount of the consideration (valued at the Fair Market
Value of such consideration at the time of the consummation of such Transfer)
received by such Person in respect of such Transfer, minus

(b)       all taxes actually paid on account of such Transfer and all ordinary
and reasonable out-of-pocket costs and expenses actually incurred by such Person
in connection with such Transfer.

“New Swap Agreement” is defined in Section 8.8(b).

“Non-Swapped Note” is defined in Section 8.8(a).

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person”  is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction program that OFAC
is responsible for administering and enforcing.  A list of OFAC Sanctions
Programs may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Off-Balance Sheet Liabilities” of a Person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligations or liabilities of such Person
or any of its Subsidiaries with respect to Receivables or notes receivable sold
by such Person or any of its Subsidiaries, (b) any liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transactions which do not
create liabilities on the consolidated balance sheet of such Person, (c) any
liabilities of such Person or any of its Subsidiaries under any financing lease
or Synthetic Lease transaction, or (d) any obligations of such Person or any of
its Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which, in the case
of the foregoing clauses (a) through (d), does not constitute a liability on the
consolidated balance sheets of such Person and its Subsidiaries.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Original Swap Agreement” is defined in Section 8.8(b).





 

--------------------------------------------------------------------------------

 

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Liens” means the following:

(a)       Liens for taxes, assessments or other governmental charges which are
not yet due and payable or the payment of which is not at the time required by
Section 9.4;

(b)       any attachment or judgment Lien, unless the judgment it secures shall
not, within thirty (30) days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within thirty (30) days after the expiration of any such stay;

(c)       statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable;

(d)       Liens (other than any Lien imposed by ERISA) incidental to the normal
conduct of the business of the Company or any Subsidiary or the ownership of its
property which are not incurred or made in connection with the incurrence of
Indebtedness and which do not, individually or in the aggregate, materially
impair the use of such property in the operation of the business of the Company
and its Subsidiaries, taken as a whole, or the value of such property for the
purposes of such business;

(e)       leases or subleases granted to others, easements, encroachments,
rights-of-way, licenses, reservations, covenants, utility easements, building
restrictions,  restrictions and other similar charges or encumbrances, in each
case incidental to, and not interfering with, the ordinary conduct of the
business of the Company or any of its Subsidiaries, and which do not in the
aggregate materially impair the use of such property in the operation of the
business of the Company and its Subsidiaries, taken as a whole, or the value of
such property for the purposes of such business;

(f)       minor survey exceptions and similar Liens, provided that such Liens do
not, in the aggregate, materially detract from the value of such property in the
operation of the business of the Company and its Subsidiaries;

(g)       Liens on property or assets of the Company or any Subsidiary securing
Indebtedness owing to the Company or another Subsidiary;

(h)       Liens existing on the date of this Agreement and reflected in Schedule
10.6;

(i)       any Liens existing on the property of a Person at the time such Person
is merged into or consolidated with the Company or a Subsidiary or its becoming
a Subsidiary or at the time of a sale, lease or other disposition of the
properties of a Person as an entirety



 

--------------------------------------------------------------------------------

 

 

to the Company or a Subsidiary, or any Lien existing on any property acquired by
the Company or any Subsidiary at the time such property is so acquired (whether
or not the Indebtedness secured thereby shall have been assumed), provided that
(w) such Liens were not incurred, extended or renewed in contemplation of such
merger, consolidation or acquisition of property, (x) each such Lien shall
attach solely to the assets so acquired or purchased, (y) the aggregate
principal amount of Indebtedness secured by such Liens is otherwise permitted by
the terms of this Agreement, and (z) the aggregate principal amount of
Indebtedness secured by such Liens shall not exceed 100% of the Fair Market
Value of the related property;

(j)       Liens incurred after the date of this Agreement on any property
acquired, improved or constructed by the Company or a Subsidiary and created
contemporaneously with or within one hundred eighty (180) days of such
acquisition, improvement or construction which secure all or any part of the
purchase price or cost of construction or improvement of such property, provided
that (i) any such Lien shall extend solely to the item or items of such property
(or improvement thereon) so acquired or constructed and, if required by the
terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon), (ii) the aggregate principal
amount of Indebtedness secured by such Lien and all other Indebtedness secured
by any other Lien on such property or such improvement does not exceed in the
aggregate 100% of the lesser of (y) the cost of such property or improvement or
(z) the Fair Market Value thereof at the time of incurrence, and (iii) all such
Indebtedness is otherwise permitted by the terms of this Agreement;

(k)       Liens incurred pursuant to a Permitted Receivables Securitization
program, provided that such Permitted Receivables Securitization program is
permitted pursuant to Section 10.11;

(l)       Liens (i) in favor of the holders of the Notes (or in favor of a
collateral agent reasonably satisfactory to the Required Holders) created to
secure the Indebtedness evidenced by this Agreement and the Notes pursuant to
Section 9.8(c) and (ii) granted to secure the Indebtedness evidenced by any
Major Credit Facility, in each case under clauses (i) and (ii) in compliance
with Section 9.9; and

(m)       any Lien renewing, extending or refunding any Lien permitted by
clauses (h), (i) or (j) of this definition, provided that (i) the principal
amount of Indebtedness secured by such Lien immediately prior to such extension,
renewal or refunding is not increased or the maturity thereof reduced, (ii) such
Lien is not extended to any other property, and (iii) immediately after such
extension, renewal or refunding no Default or Event of Default would exist.

“Permitted Receivables Securitization” means a financing program providing for
the sale or transfer of accounts receivable (and related assets) by the Company
and its Subsidiaries, in transactions purporting to be sales (and treated as
sales for GAAP purposes), to one or more limited purpose financing companies,
special purpose entities and/or other financial institutions, in each



 

--------------------------------------------------------------------------------

 

 

case, on a limited recourse basis as to the Company and its Subsidiaries (not
inconsistent with treatment as a sale for GAAP purposes).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Priority Debt” means (a) all unsecured Indebtedness of any Subsidiary other
than Indebtedness permitted by clauses (a) through (f), inclusive, of Section
10.10, and (b) Indebtedness of the Company or any Subsidiary secured by Liens
other than Permitted Liens.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Reinvestment Application” means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to the acquisition by the Company or any Subsidiary of
property of a similar nature (excluding, for the avoidance of doubt, cash and
Cash Equivalents), and of at least equivalent Fair Market Value to the property
so Transferred, to be used in the ordinary course of business of such Person.

“Proposed Prepayment Date” is defined in Section 8.3(b).

“PTE” is defined in Section 6.3(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” is defined in Section 6.3(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Ratable Portion” means, in respect of any holder of any Note and any Transfer
contemplated by the definition of Debt Prepayment Application, an amount equal
to the product of:

(a)       the Net Proceeds Amount being offered to be applied to the payment of
Senior Indebtedness, multiplied by

(b)       a fraction, the numerator of which is the outstanding principal amount
of such Note, and the denominator of which is the aggregate outstanding
principal amount of all Senior Indebtedness at the time of such Transfer
determined on a consolidated basis in accordance with GAAP.





 

--------------------------------------------------------------------------------

 

 

“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered in the ordinary
course of the Company’s or such Subsidiary’s business (except those evidenced by
instruments or chattel paper), whether or not they have been earned by
performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guaranties with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means, at any time, the holders of greater than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Revolving Facility” means that certain Credit Agreement, dated as of July 10,
2013, by and among the Company, as a borrower, the foreign subsidiary borrowers
from time to time parties thereto, the institutions from time to time parties
thereto as lenders, and Wells Fargo Bank, National Association, as
administrative agent for itself and the other lenders, as amended by that
certain Amendment No. 1 to Credit Agreement dated as of April 28, 2015 and as
such agreement may be further amended, restated, supplemented, modified,
refinanced, extended or replaced.

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, together with its successors and assigns.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Second Amended and Restated Intercreditor Agreement” means that certain Second
Amended and Restated Intercreditor Agreement, dated as of July 10, 2013, by and
among Wells Fargo Bank, National Association, as administrative agent for the
lenders under the Revolving Facility, the holders of the notes issued pursuant
to the 2008 Note Purchase Agreement, the holders of the notes issued pursuant to
the 2009 Note Purchase Agreement, the holders of the notes issued pursuant to
the 2013 Note Purchase Agreement, and each new creditor from time to time party
thereto, as such agreement may be further amended, restated, supplemented,
modified, refinanced, extended or replaced.





 

--------------------------------------------------------------------------------

 

 

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Securitization Assets” means all accounts receivable, general intangibles,
instruments, documents, chattel paper and investment property (whether now
existing or arising in the future) of the Company or any of its Subsidiaries
which are sold or transferred pursuant to a Permitted Receivables
Securitization, and any assets related thereto, including without limitation (a)
all such assets constituting collateral given by any of the foregoing, (b) all
such assets constituting contracts and all guaranties (but not by the Company or
any of its Subsidiaries) or other obligations directly related to any of the
foregoing, (c) other related assets set forth in the Securitization Documents,
and (d) proceeds of all of the foregoing.

“Securitization Documents” means all documentation relating to any Permitted
Receivables Securitization.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means all Indebtedness evidenced by the Notes and all
other Indebtedness of the Company or its Subsidiaries for money borrowed ranking
pari passu or senior in right of payment with the Indebtedness evidenced by the
Notes and the Guaranty Agreement.

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the Securities and Exchange Commission as in effect on the
date hereof) of the Company.

“Source” is defined in Section 6.3.

“Static GAAP” is defined in Section 22.3(b).

“Subsequent Changes”  is defined in Section 22.3(b).

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.





 

--------------------------------------------------------------------------------

 

 

“Subsidiary Equity Interests” means, with respect to any Person, the Capital
Stock (or any options or warrants to purchase capital stock or similar equity
interests or other Securities exchangeable for or convertible into Capital
Stock) of any Subsidiary of such Person.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Agreement” is defined in Section 8.8(b).

“Swap Breakage Amount” is defined in Section 8.9.

“Swapped Note” is defined in Section 8.8(b).

“Swapped Note Called Notional Amount” is defined in Section 8.8(b).

“Swapped Note Called Principal” is defined in Section 8.8(b).

“Swapped Note Settlement Date” is defined in Section 8.8(b).

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Subsidiary Equity Interests.  For purposes of
determining the application of the Net Proceeds Amount in respect of any
Transfer, the Company may designate any Transfer as one or more separate
Transfers each yielding a separate Net Proceeds Amount; in any such case, the
Disposition Value of any property subject to each such separate Transfer shall
be determined by ratably allocating the aggregate Disposition Value of all
property subject to such separate Transfers to each such separate Transfer on a
proportionate basis.

“Transfer Prepayment Date” is defined in Section 8.4(a).

“Transfer Prepayment Offer” is defined in Section 8.4(a).

“2008 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of October 1, 2008, by and among the Company and the purchasers listed in
Schedule A attached thereto, as such agreement may be further amended, restated,
supplemented, modified, refinanced, extended or replaced.

“2009 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of April 3, 2009, by and among the Company and the purchasers listed in
Schedule A attached thereto, as such agreement may be further amended, restated,
supplemented, modified, refinanced, extended or replaced.





 

--------------------------------------------------------------------------------

 

 

“2013 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
October 1, 2013, by and among the Company and the purchasers listed in Schedule
A attached thereto, as such agreement may be further amended, restated,
supplemented, modified, refinanced, extended or replaced.

“2016 Cross-Border Note Purchase Agreement” means that certain Note
Purchase Agreement, dated September 23, 2016, by and among the Company, Woodward
International Holding B.V. and the purchasers listed in Schedule A attached
thereto, as such agreement may be further amended, restated, supplemented,
modified, refinanced, extended or replaced.

“Undisclosed Affiliate” means, at any time and with respect to the Company, any
Person (a) that beneficially owns or holds, directly or indirectly, 10% or more
of any class of voting or equity interests of the Company or (b) that is an
Affiliate of any such Person; provided that, at such time, (i) in the case of
clause (a), such Person shall not have given written notice to the Company of
its 10% or greater holding in the Company and, in the case of clause (b), such
Affiliate of such Person shall not have given the Company written notice of its
affiliation to the Company and (ii) the Company shall not otherwise have
knowledge of such holding or affiliation to the Company.

“Unrestricted Domestic Cash Amount” means, as of any date of determination, that
portion of the Company’s and its consolidated Subsidiaries’ aggregate cash and
Cash Equivalents in excess of $10,000,000 that is on deposit with one or more
lenders under any Major Credit Facility in the United States of America and that
is not encumbered by or subject to any Lien (including, without limitation, any
Lien permitted hereunder), setoff (other than ordinary course setoff rights of a
depository bank arising under a bank depository agreement for customary fees,
charges and other account-related expenses due to such depository bank
thereunder), counterclaim, recoupment, defense or other right in favor of any
Person; provided, however, that notwithstanding the actual amount of the
Unrestricted Domestic Cash Amount, no more than $20,000,000 of the Unrestricted
Domestic Cash Amount may be deducted in the calculation of Net Indebtedness.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.

“Woodward FST”  means Woodward FST, Inc., a Delaware corporation.

“Woodward HRT” means Woodward HRT, Inc., a Delaware corporation.

﻿

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 1

[Form of Series M Senior  Note]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR FOREIGN JURISDICTION.  THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW) AND
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE THAT IS
EFFECTIVE UNDER THE SECURITIES ACT, (B) RULE 144 UNDER THE SECURITIES ACT OR (C)
ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

Woodward,  Inc.

Series M Senior  Note  Due  September 23, 2026

﻿

 

No. RM-[_____]

September 23, 2016

€[_______]

PPN:  980745 F*9

﻿

For Value Received, the undersigned, Woodward, Inc. (herein called the
“Company”), a Delaware corporation, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] EUROS
 (€[_________]) (or so much thereof as shall not have been prepaid) on September
23, 2026, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance hereof at the Applicable Rate (as
defined in the Note Purchase Agreement referred to below) with respect to this
Note from the date hereof, payable semiannually, on the 23rd day of March and
September in each year, commencing with the March or September next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount or Net Loss with respect to any Swapped
Note, at a rate per annum from time to time equal to the Default Rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in Euros.  At any time this Note is a Swapped Note (as
defined in the Note Purchase Agreement referred to below), payments of any
Make-Whole Amount and any Net Loss with respect to this Note are to be made in
Dollars.  At any time this Note is a Non-Swapped Note (as defined in the Note
Purchase Agreement referred to below), payments of any Make-Whole Amount with
respect to this Note are to be made in Euros.  In each case, payments on this
Note are to be made at the principal office of Bank of America, N.A. in New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.





 

--------------------------------------------------------------------------------

 

 

This Note is one of a series of Series M Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated September 23,
2016 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof, and guarantied pursuant to that certain Guaranty Agreement,
dated as of September 23, 2016, by Woodward FST, MPC Products, Woodward HRT and
the other Guarantors party thereto, as from time to time amended.  Each holder
of this Note will be deemed, by its acceptance hereof, to have (a) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (b) made the representation set forth in Section 6.3 of the Note
Purchase Agreement.  Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount and/or Net Loss with respect to any
Swapped Note and, subject to Section 8.9, net of any Net Gain with respect to
any Swapped Note) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

﻿

﻿

 

 

 

﻿

WOODWARD, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

Name:

 

 

﻿

Title:

 

 

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 2

Form of  Guaranty Agreement

See attached





 

--------------------------------------------------------------------------------

 

 



GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Agreement” or this “Guaranty”) dated as of
September 23, 2016, is entered into on a joint and several basis by each party
listed on the signature pages hereto together with any entity which may become a
party hereto by execution and delivery of a Guaranty Supplement in substantially
the form set forth as Exhibit A hereto (a “Guaranty Supplement”) (each such
party individually, a “Guarantor” and collectively, the
“Guarantors”).  Woodward, Inc., a Delaware corporation (the “Company”), is
entering into that certain Note Purchase Agreement dated the date hereof (the
“Note Purchase Agreement”) by and among the Company and each of the
institutional investors named on Schedule A attached to such Note Purchase
Agreement (the “Note Purchasers”), providing for, among other things, the issue
and sale by the Company to the Note Purchasers of €40,000,000 aggregate
principal amount of its 1.12% Series M Senior Notes due September 23, 2026 (as
amended, restated or otherwise modified from time to time, the “Notes”).  The
Note Purchasers together with their respective successors and assigns are
collectively referred to herein as the “Noteholders.”  Any capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Note Purchase Agreement.

The Note Purchasers have required as a condition of their purchase of the Notes
that the Company cause each of the undersigned to enter into this Guaranty and,
in accordance with Section 9.8 of the Note Purchase Agreement, cause each
Subsidiary which from time to time becomes obligated as a guarantor or obligor
under any Major Credit Facility to enter into a Guaranty Supplement, in each
case as security for the Notes, and the Company has agreed to cause each of the
undersigned to execute this Guaranty and, in accordance with Section 9.8 of the
Note Purchase Agreement, to cause each Subsidiary which from time to time
becomes obligated as a guarantor or obligor under any Major Credit Facility to
execute a Guaranty Supplement, in each case, in order to induce the Note
Purchasers to purchase the Notes and thereby benefit the Company and its
Subsidiaries by providing funds to enable the Company to have funds available to
refinance existing indebtedness and for general corporate
purposes.  Notwithstanding anything contained in Section 9.8(a) of the Note
Purchase Agreement to the contrary, the Company shall be under no obligation to
(but may in its sole discretion) require any Foreign Subsidiary to become a
Guarantor in respect of the Note Purchase Agreement and the Notes to the extent
such Foreign Subsidiary’s obligations under all Major Credit Facilities consist
solely of Foreign Borrowings or guaranties of a Foreign Borrowing by another
Foreign Subsidiary.  Each of the Guarantors is a Wholly-Owned Subsidiary of the
Company and acknowledges that it will derive substantial benefit from the
purchase of Notes by the Note Purchasers.  As consideration therefor and in
order to induce the Note Purchasers to purchase Notes, the Guarantors are
willing to execute this Agreement.

Accordingly, each Guarantor hereby agrees as follows:

SECTION 1.       Guaranty.  Each Guarantor unconditionally guaranties, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, (a) the due and punctual payment of (i) the principal of and premium,
if any, the Make-Whole Amount, if any, the Net Loss, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including



 

--------------------------------------------------------------------------------

 

 

fees (including reasonable attorneys’ fees), costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), owed by the Company to the Noteholders under the
Note Purchase Agreement and the Notes and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Company under
or pursuant to the Note Purchase Agreement and the Notes (all the monetary and
other obligations referred to in the preceding clauses (a) and (b) being
collectively referred to herein as the “Obligations”).  Each Guarantor further
agrees that the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guaranty notwithstanding any extension or renewal of any
Obligation.  Anything contained in this Agreement to the contrary
notwithstanding, the obligations of each Guarantor hereunder shall be limited to
a maximum aggregate amount equal to the greatest amount that would not render
such Guarantor’s obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any provisions of applicable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, to the extent permitted by
applicable law, any liabilities of such Guarantor (a) in respect of intercompany
indebtedness to the Company or Affiliates of the Company to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder and (b) under any guaranty of senior unsecured Indebtedness
or Indebtedness subordinated in right of payment to the Obligations which
guaranty contains a limitation as to maximum amount similar to that set forth in
this paragraph, pursuant to which the liability of such Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation among such Guarantor and other Affiliates of the Company of
obligations arising under guaranties by such parties.

SECTION 2.       Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the Company of any of the Obligations, and also waives notice of
acceptance of this Guaranty and notice of protest for nonpayment.  To the
fullest extent permitted by applicable law, the obligations of each Guarantor
hereunder shall not be affected by (a) the failure of any Noteholder to assert
any claim or demand or to enforce or exercise any right or remedy against the
Company, any other Guarantor or any other Person under the provisions of the
Note Purchase Agreement, the Notes or otherwise, (b) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of this Agreement, the Note Purchase Agreement, the Notes, any guaranty or any
other agreement, including with respect to any other Guarantor under this
Agreement or (c) the failure to perfect any security interest in, or the release
of, any of the security, if any, held by or on behalf of any Noteholder.

SECTION 3.       Security.  Each of the Guarantors authorizes each of the
Noteholders to (a) take and hold security for the payment of this Guaranty and
the Obligations and exchange, enforce, waive and release any such security, (b)
apply such security and direct the order or manner



 

--------------------------------------------------------------------------------

 

 

of sale thereof as they in their sole discretion may determine and (c) release
or substitute any one or more endorsees, other guarantors or other obligors, in
each under clauses (a) and (b), subject to Section 9.8 of the Note Purchase
Agreement.

SECTION 4.       Guaranty of Payment.  Each Guarantor further agrees that this
Guaranty constitutes a guaranty of payment when due and not of collection, and
waives any right to require that any resort be had by any Noteholder to the
Company, any other Guarantor or any other Person, to any of the security held
for payment of the Obligations or to any balance of any deposit account or
credit on the books of any Noteholder in favor of the Company or any other
Person.

SECTION 5.       No Discharge or Diminishment of Guaranty.  The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations or, with respect to any Guarantor, the release
of such Guarantor pursuant to Section 9.8(b) of the Note Purchase Agreement),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise.  Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of any Noteholder to assert any claim or demand or to enforce any remedy
under the Note Purchase Agreement, the Notes or any other agreement, by any
waiver or modification of any provision of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations).

SECTION 6.       Defenses of Company Waived.  To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the Company or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Company, other than the final and indefeasible payment in full
in cash of the Obligations.  The Noteholders may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Company, any other Guarantor or any other Person or
exercise any other right or remedy available to them against the Company or any
other Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each of the
Guarantors waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Company, any other Guarantor or any other Person, as the case may
be, or any security.





 

--------------------------------------------------------------------------------

 

 



SECTION 7.       Agreement to Pay; Subordination.  In furtherance of the
foregoing and not in limitation of any other right that any Noteholder has at
law or in equity against any Guarantor by virtue hereof, upon the failure of the
Company to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to
such Noteholder as designated thereby in cash the amount of such unpaid
Obligations.  Upon payment by any Guarantor of any sums to any Noteholder as
provided above, all rights of such Guarantor against the Company arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations.  In addition, any indebtedness of the Company or any Guarantor now
or hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior payment in full of the Obligations.  If any amount shall erroneously
be paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Company or any other Guarantor, such amount shall be held in trust for the
benefit of the Noteholders and shall forthwith be paid to the Noteholders to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of the Note Purchase Agreement and the Notes.

SECTION 8.       Information.  Each of the Guarantors assumes all responsibility
for being and keeping itself informed of the Company’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that no Noteholder will have
any duty to advise any of the Guarantors of information known to it or any of
them regarding such circumstances or risks.

SECTION 9.       Representations and Warranties.  Each of the Guarantors
represents and warrants as to itself that all representations and warranties
relating to it contained in the Note Purchase Agreement are true and correct.

SECTION 10.       Termination.  This Guaranty (a) shall terminate when all the
Obligations have been indefeasibly paid in full in cash and (b) shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Noteholder or any Guarantor upon the bankruptcy or reorganization of the
Company, any Guarantor or otherwise; provided however, that this Guaranty shall
terminate as to any Guarantor upon satisfaction of the requirements specified in
Section 9.8(b) of the Note Purchase Agreement with respect to such Guarantor.

SECTION 11.       Binding Effect; Several Agreement; Assignments.  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each Noteholder and their
respective successors and assigns.  This Agreement shall become effective as to
any Guarantor when a counterpart hereof has been executed on behalf of such
Guarantor and thereafter shall be binding upon such Guarantor and its successors
and assigns (provided that no Guarantor shall have the right to assign its
obligations under this Agreement without the consent of each holder of a Note
and any such attempted assignment shall be void) and shall inure to the



 

--------------------------------------------------------------------------------

 

 

benefit of the Noteholders and their respective successors and assigns. Promptly
after the execution hereof or of any Guaranty Supplement, the Guarantors shall
deliver a copy thereof to each holder of a Note.  This Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

SECTION 12.       Waivers; Amendment. 

a.       No failure or delay of any Noteholder in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
any Noteholder hereunder and under the Note Purchase Agreement and the Notes are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.

b.       Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Required Holders; provided that any Guarantor shall be released from
this Guaranty upon satisfaction of the requirements set forth in Section 9.8(b)
of the Note Purchase Agreement with respect to such Guarantor.

SECTION 13.       GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

SECTION 14.       Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 18 of the Note Purchase Agreement. All
communications and notices hereunder to a Guarantor shall be given to it in care
of the Company at the address set forth in Section 18 of the Note Purchase
Agreement.

SECTION 15.       Survival of Agreement, Severability. 

a.       All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, the Note Purchase
Agreement or the Notes shall be considered to have been relied upon by each Note
Purchaser and each other holder



 

--------------------------------------------------------------------------------

 

 

of a Note and shall survive the purchase of the Notes and any transfer thereof,
including successive transfers, regardless of any investigation made by any Note
Purchaser or other holder of a Note or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Note or any other fee or amount payable under this Agreement, the Note Purchase
Agreement or any Note is outstanding.

b.       In the event any one or more of the provisions contained in this
Agreement, the Note Purchase Agreement or the Notes shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 16.       Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 11.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 17.       Jurisdiction and Process; Waiver of Jury Trial. 

a.       Each Guarantor hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, the Note Purchase Agreement or the Notes.  To
the fullest extent permitted by applicable law, each Guarantor irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that such Guarantor is not subject to the jurisdiction of any such
court, any objection that such Guarantor may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

b.       Each Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 17(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.

c.       Each Guarantor consents to process being served by or on behalf of any
Noteholder in any suit, action or proceeding of the nature referred to in
Section 17(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at the address specified in Section 14 or at such other address of which
such Noteholder shall then have been notified pursuant



 

--------------------------------------------------------------------------------

 

 

to such Section.  Each Guarantor agrees that such service upon receipt (i) shall
be deemed in every respect effective service of process upon such Guarantor in
any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to such Guarantor.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service. 

d.       Nothing in this Agreement shall affect the right of any Noteholder to
serve process in any manner permitted by law, or limit any right that any
Noteholder may have to bring proceedings against any Guarantor in the courts of
any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.

e.       The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Note Purchase Agreement, the Notes or any
other document executed in connection herewith or therewith.

SECTION 18.       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Noteholder is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Noteholder to or
for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement,
the Note Purchase Agreement or the Notes held by such Noteholder, irrespective
of whether or not such Noteholder shall have made any demand under this
Agreement, the Note Purchase Agreement or the Notes and although such
obligations may be unmatured.  The rights of each Noteholder under this Section
18 are in addition to other rights and remedies (including other rights of
setoff) which such Noteholder may have.

SECTION 19.       Additional Guarantors.  Pursuant to Section 9.8(a) of the Note
Purchase Agreement, certain Subsidiaries of the Company are required to enter
into a Guaranty Supplement and become a party to this Agreement.  Upon execution
and delivery, after the date hereof, by any such Subsidiary of a Guaranty
Supplement, such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein.  The execution
and delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

SECTION 20.       Obligation to Make Payment in Euros.

Any payment on account of an amount that is payable hereunder or under the Note
Purchase Agreement or the Notes in Euros which is made to or for the account of
any holder in any other currency, whether as a result of any judgment or order
or the enforcement thereof or the realization of any security or the liquidation
of any Guarantor, shall constitute a discharge of the obligations of the
Guarantors under this Agreement only to the extent of the amount of Euros which
such holder could purchase in the foreign exchange markets in London, England,
with the



 

--------------------------------------------------------------------------------

 

 

amount of such other currency in accordance with normal banking procedures at
the rate of exchange prevailing on the London Banking Day following receipt of
the payment first referred to above.  If the amount of Euros that could be so
purchased is less than the amount of Euros originally due to such holder, each
Guarantor agrees to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency.  This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by such holder from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under the Note Purchase Agreement or the Notes or under
any judgment or order.  As used herein the term “London Banking Day” shall mean
any day other than Saturday or Sunday or a day on which commercial banks are
required or authorized by law to be closed in London, England.

[Intentionally Left Blank - Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

﻿

﻿

 

 

 

﻿

WOODWARD FST, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

Name:

 

 

﻿

Title:

 

 

﻿

﻿

﻿

 

 

 

﻿

MPC PRODUCTS CORPORATION

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

Name:

 

 

﻿

Title:

 

 

﻿

﻿

﻿

 

 

 

﻿

WOODWARD HRT, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

Name:

 

 

﻿

Title:

 

 

﻿

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

GUARANTY SUPPLEMENT

To the Noteholders (as defined in the hereinafter

 defined Guaranty Agreement)

Ladies and Gentlemen:

WHEREAS, to enable Woodward, Inc., a Delaware corporation (the “Company”), and
its Subsidiaries to have funds available  to refinance existing indebtedness and
for general corporate purposes, the Company has entered into that certain Note
Purchase Agreement dated as of September 23, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”) among the Company and each of the institutional investors named on
Schedule A attached to such Note Purchase Agreement (the “Note Purchasers”),
providing for, among other things, the issue and sale by the Company to the Note
Purchasers of €40,000,000 aggregate principal amount of its 1.12% Series M
Senior Notes due September 23, 2026 (as amended, restated or otherwise modified
from time to time, the “Notes”).  Capitalized terms used herein shall have the
meanings set forth in the hereinafter defined Guaranty Agreement unless herein
defined or the context shall otherwise require.

WHEREAS, as a condition precedent to their purchase of the Notes, the Note
Purchasers required that from time to time certain subsidiaries of the Company
enter into a Guaranty Agreement as security for the Notes (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty Agreement”).

Pursuant to Section 9.8(a) of the Note Purchase Agreement, the Company has
agreed to cause the undersigned, ____________, a [corporation] organized under
the laws of ______________ (the “Additional Guarantor”), to join in the Guaranty
Agreement.  In accordance with the requirements of the Guaranty Agreement, the
Additional Guarantor does hereby become a party to the Guaranty Agreement and
desires to amend the definition of Guarantor (as the same may have been
heretofore amended) set forth in the Guaranty Agreement attached hereto so that
at all times from and after the date hereof, the Additional Guarantor is and
shall be bound by the terms of the Guaranty Agreement and shall be jointly and
severally liable as set forth in the Guaranty Agreement for the obligations of
the Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty Agreement.

The undersigned is the duly elected ____________ of the Additional Guarantor, a
subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you.  The execution by the undersigned of this
Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty Agreement and by such
execution the Additional Guarantor shall be deemed to have made in favor of the
Noteholders the representations and warranties set forth in Section 9 of the
Guaranty Agreement.

Upon execution of this Guaranty Supplement, the Guaranty Agreement shall be
deemed to be amended as set forth above.  Except as amended herein, the terms
and provisions of the Guaranty Agreement are hereby ratified, confirmed and
approved in all respects.





 

--------------------------------------------------------------------------------

 

 

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty Agreement without making specific reference to
this Guaranty Supplement, but nevertheless all such references shall be deemed
to include this Guaranty Supplement unless the context shall otherwise require.

Dated: __________________, 20__.

﻿

﻿

 

 

 

﻿

[NAME OF ADDITIONAL GUARANTOR]

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

Name:

 

 

﻿

Title:

 

 

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 4.5(a)

Form of Opinion of Special Counsel

for the Company and the Closing Guarantors

See attached

﻿

﻿

[INTENTIONALLY REMOVED]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 4.5(b)

Form of Opinion of Special Counsel for the Purchasers

See attached

﻿

﻿

[INTENTIONALLY REMOVED]

﻿

﻿

﻿



 

--------------------------------------------------------------------------------